

CONFIDENTIAL TREATMENT – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
Exhibit 10.1
 
Explanatory Note:  This Asset Purchase Agreement is included as an Exhibit to
the Current Report of Neoprobe Corporation on Form 8-K filed May 27, 2011, to
provide information concerning its terms.  Except for its status as the
agreement between the parties with respect to the transaction described therein,
it is not intended to provide factual information about the parties. The
representations and warranties contained in the Asset Purchase Agreement were
made only for purposes of such agreement, and as of specific dates, were solely
for the benefit of the contracting parties, and may be subject to limitations
agreed by the contracting parties, including being qualified by disclosures
between them.  These representations and warranties were also made for the
purpose of allocating contractual risk between the contracting parties instead
of establishing them as facts, and may be subject to standards of materiality
applicable to the contracting parties that differ from those applicable to
investors.  Accordingly, they should not be relied upon by investors as
statements of factual information.

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Asset Purchase Agreement
 
by and between
 
Devicor Medical Products, Inc.
 
and
 
Neoprobe Corporation
 

--------------------------------------------------------------------------------

 
Dated as of May 24, 2011
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.
 
Table of Contents
 

     
Page
       
ARTICLE 1 DEFINITIONS
1
ARTICLE 2 PURCHASE AND SALE OF THE PURCHASED ASSETS
9
 
2.1
Purchased Assets
9
 
2.2
Excluded Assets
11
 
2.3
Assumed Liabilities
12
 
2.4
Excluded Liabilities
12
 
2.5
Consideration
13
 
2.6
Aggregate Consideration Adjustment
13
 
2.7
Closing
14
 
2.8
Allocation of Aggregate Consideration
15
 
2.9
Royalty Payments
15
 
2.10
Transfer of Purchased Assets and Assumed Liabilities
16
 
2.11
Withholding Taxes
17
 
2.12
Further Assurances
17
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER
17
 
3.1
Corporate Existence and Power
18
 
3.2
Valid and Enforceable Agreement; Authorization; Non-contravention
18
 
3.3
Financial Statements; Undisclosed Liabilities
18
 
3.4
Absence of Certain Changes
19
 
3.5
Taxes
20
 
3.6
Accounts Receivable
22
 
3.7
Inventories; Consignment
22
 
3.8
Litigation
22
 
3.9
Real Property
22
 
3.10
Title to Purchased Assets
22
 
3.11
Equipment
23
 
3.12
Necessary Property
23
 
3.13
Intellectual Property
23
 
3.14
No Breaches of Legal Requirement or Governing Documents
25
 
3.15
Regulatory Compliance
25
 
3.16
Contracts and Commitments
27
 
3.17
Validity of Assumed Contracts
28
 
3.18
Customers and Suppliers
28
 
3.19
Employees, Consultants and Agents; Compensation
29
 
3.20
Labor Matters
30
 
3.21
Employee Benefit Matters
30
 
3.22
Overtime, Back Wages, Vacation and Minimum Wage
32
 
3.23
Discrimination and Occupational Safety and Health
32
 
3.24
Insurance Policies
32
 
3.25
Product and Service Warranties
33
 
3.26
Product Liability Claims
33


 
 

--------------------------------------------------------------------------------

 



 
3.27
Environmental Matters
33
 
3.28
Foreign Operations and Export Control
33
 
3.30
Books and Records and Financial Controls
34
 
3.31
Board Approval and Recommendation
34
 
3.32
Brokers, Finders and Other Offers
35
 
3.33
No Other Representations or Warranties
35
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER
35
 
4.1
Corporate Power and Existence
35
 
4.2
Valid and Enforceable Agreement; Authorization; Non-Contravention
35
 
4.3
Brokers, Finders
36
 
4.4
Inspection
36
 
4.5
Availability of Funds
36
ARTICLE 5 COVENANTS NOT TO COMPETE, DISCLOSE OR HIRE
37
 
5.1
Covenant Not to Compete
37
 
5.2
Enforceability
38
ARTICLE 6 ADDITIONAL COVENANTS OF THE PARTIES
38
 
6.1
Conduct of Business Until Closing
38
 
6.2
Tax Covenants
40
 
6.3
Obligations with Respect to Employees
42
 
6.4
Stockholder Meeting; Recommendation; Proxy Material
43
 
6.5
Nonsolicitation
44
 
6.6
Use of Neoprobe Marks; Neoprobe Site
45
 
6.7
Distribution Rights
45
 
6.8
Access Pending Closing
45
 
6.9
Books and Records
46
 
6.10
Government and Third Party Consents
46
 
6.11
Accounts Receivable
47
 
6.12
Press Release
47
 
6.13
Cooperation
47
 
6.14
Delivery of Monthly Financials
47
 
6.15
Licenses and Permits
48
 
6.16
Update of Seller Disclosure Schedule
48
ARTICLE 7 CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
48
 
7.1
Accuracy of Representations and Warranties and Performance of Obligations
48
 
7.2
Consents and Approvals
48
 
7.3
No Litigation or Contrary Judgment
48
 
7.4
No Material Adverse Effect
49
 
7.5
Stockholder Approval
49
 
7.6
Deliveries of Seller at Closing
49
ARTICLE 8 CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
49
 
8.1
Accuracy of Representations and Warranties and Performance of Obligations
50
 
8.2
Consents and Approvals
50
 
8.3
No Litigation or Contrary Judgment
50
 
8.4
Deliveries of Buyer at Closing
50


 
2

--------------------------------------------------------------------------------

 


ARTICLE 9 INDEMNIFICATION
51
 
9.1
Indemnification of Buyer
51
 
9.2
Indemnification of Seller
52
 
9.3
Survival
52
 
9.4
Notice of Claim; Satisfaction of Claim
52
 
9.5
Right to Contest Claims of Third Persons
53
 
9.6
Characterization and Calculation of Indemnity Payments
53
 
9.7
Limitations on Indemnification
54
ARTICLE 10 MISCELLANEOUS PROVISIONS
54
 
10.1
Termination
54
 
10.2
Notice
56
 
10.3
Entire Agreement
56
 
10.4
Amendment and Modification
57
 
10.5
Assignment; Binding Agreement
57
 
10.6
Counterparts
57
 
10.7
Headings; Interpretation
57
 
10.8
Construction
57
 
10.9
Exhibits; Schedules
58
 
10.10
Expenses
58
 
10.11
Remedies Cumulative
58
 
10.12
Governing Law
58
 
10.13
Jurisdiction; Service of Process; Waiver of Jury Trial
58
 
10.14
No Third Party Beneficiaries or Other Rights
59


 
3

--------------------------------------------------------------------------------

 
 
Table of Schedules and Exhibits
 
Schedule
   
1.16
 
Business Employees
1.18
 
Business Financial Statements
1.72
 
Permitted Liens
1.75
 
Products
1.89
 
Seller’s Knowledge
2.1(j)
 
Purchased Assets:  Neoprobe Marks
2.1(l)
 
Purchased Assets:  Additional Specific Assets
2.2(j)
 
Excluded Assets:  Additional Specific Assets
2.3(b)
 
Assumed Contracts
2.6(a)
 
Aggregate Consideration Adjustment:  Accounting Principles
2.8
 
Allocation of Aggregate Purchase Price
2.9
 
Royalty Payments
6.10
 
Required Consents
8.4(a)
 
Wire Instructions
     
Exhibit
   
1.105
 
Voting Agreement
4.5(b)
 
Commitment Letters


 
 

--------------------------------------------------------------------------------

 
 
*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.
 
Asset Purchase Agreement
 
This Asset Purchase Agreement (this “Agreement”) is entered into as of this 24th
day of May, 2011, by and between Devicor Medical Products, Inc., a Delaware
corporation (“Buyer”), and Neoprobe Corporation, a Delaware corporation
(“Seller”).  Capitalized terms are defined in Article 1.
 
RECITALS
 
WHEREAS, Seller is engaged in the business of distributing, marketing, selling
and servicing medical devices, including handheld gamma radiation detection
devices used in the diagnosis or identification of cancer in human beings;
 
WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Purchased
Assets, and Seller desires to assign, and Buyer desires to assume from Seller,
the Assumed Liabilities, in each case, on the following terms and conditions;
and
 
WHEREAS, concurrently with the execution of this Agreement, Buyer and certain
stockholders of Seller are entering into the Voting Agreement pursuant to which
such stockholders have agreed, inter alia, to vote in favor of the approval and
adoption of this Agreement and the Transition Services Agreement and the
transactions contemplated hereby and thereby.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions, and agreements hereinafter
expressed, and for other good and valuable consideration, the receipt and
sufficiency which are hereby acknowledged, the Parties agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Without limiting the effect of any other terms defined in the text of this
Agreement, the following words shall have the meaning given them in this Article
1.
 
1.1.           “Accountant” means Ernst & Young or such other certified public
accountant at a national accounting firm that has no material relationship with
any of the Parties as the Parties may mutually agree upon.
 
1.2.           “Accounts Payable” means the trade accounts payable of Seller
relating to the Business incurred in the Ordinary Course consistent with past
practices.
 
1.3.           “Accounts Receivable” means all accounts receivable and other
rights to payment from customers of the Business.
 
1.4.           “Acquisition Transaction” has the meaning set forth in Section
6.5.
 
1.5.           “Action” has the meaning set forth in Section 3.8.

 
 

--------------------------------------------------------------------------------

 
 
1.6.           “Affiliate” means with respect to any Person, any other Person
which is controlling, controlled by, or under common control with, directly or
indirectly through any Person, the Person referred to, and, if the Person
referred to is a natural person, any member of such Person’s immediate
family.  The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.  For the
avoidance of doubt, Platinum-Montaur Life Sciences, LLC shall not be deemed an
Affiliate of Seller.
 
1.7.           “Aggregate Consideration” has the meaning set forth in Section
2.5.
 
1.8.           “Agreement” has the meaning set forth in the first paragraph
hereof.
 
1.9.           “Annual Royalty Amount” has the meaning set forth in Section
2.9(a).
 
1.10.         “Assets” means all assets, properties and rights of every kind
(whether tangible or intangible), including real property and personal property,
Contracts and Intellectual Property.
 
1.11.         “Assumed Contracts” has the meaning set forth in Section 2.3(b).
 
1.12.         “Assumed Liabilities” has the meaning set forth in Section 2.3.
 
1.13.         “Board Recommendation” has the meaning set forth in Section 3.31.
 
1.14.         “Business” means the business of developing, commercializing,
distributing, marketing, selling and servicing of medical devices used in the
diagnosis or treatment of cancer in human beings, but does not include Seller’s
businesses (i) of distributing, marketing, selling and servicing blood flow
monitoring devices, (ii) of developing, commercializing, marketing, distributing
and selling biologics or pharmaceuticals, or (iii) of developing and
commercializing personalized cell processing technology; or (iv) that require
the use of any asset described in Section 2.2(c).
 
1.15.         “Business Day” means any day which is not a Saturday, Sunday or a
day on which banks in Cincinnati, Ohio are required or permitted to be closed.
 
1.16.         “Business Employees” means each employee of Seller set forth on
Schedule 1.16.
 
1.17.         “Business IP” has the meaning set forth in Section 3.13(a).
 
1.18.         “Business Financial Statements” means the unaudited statement of
gross profit of the Business and schedule of net assets of the Business for
fiscal years ended December 31, 2009 and 2010, attached hereto as Schedule 1.18.
 
1.19.         “Buyer” has the meaning set forth in the first paragraph hereof.
 
1.20.         “Buyer Indemnified Persons” has the meaning set forth in Section
9.1(a).

 
2

--------------------------------------------------------------------------------

 
 
1.21.         “Cash Payment” has the meaning set forth in Section 2.5.
 
1.22.         “Closing” means the consummation of the transactions contemplated
by this Agreement.
 
1.23.         “Closing Balance Sheet” has the meaning set forth in Section
2.6(a).
 
1.24.         “Closing Date” means the date of the third Business Day after
satisfaction of the conditions to Closing set forth in Article 7 and Article 8
(other than any such conditions that are to be satisfied at Closing), or such
other date as the Parties may mutually agree upon in writing.
 
1.25.         “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.
 
1.26.         “Code” means the Internal Revenue Code of 1986, as amended.
 
1.27.         “Contract” means any contract, agreement, indenture, evidence of
indebtedness, binding commitment or instrument or open purchase order, written
or oral, express or implied.
 
1.28.         “DGCL” means the Delaware General Corporation Law, as amended.
 
1.29.         “Distribution Agreement” has the meaning set forth in Section
6.7(a).
 
1.30.         “Debt” means:  either (a) any liability of Seller (i) for borrowed
money (including the unpaid principal thereof and accrued interest thereon), or
(ii) under any reimbursement obligation relating to a letter of credit, bankers’
acceptance or note purchase facility, or (iii) evidenced by a bond, note,
debenture or similar instrument (including a purchase money obligation), or (iv)
for the payment of money relating to leases that are required to be classified
as capitalized lease obligations in accordance with GAAP, or (v) for all or any
part of the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business), including any “earnout”
or similar payments incurred in connection with a business acquisition or any
non-compete payments, or (vi) under any interest rate swap, hedging or similar
arrangements incurred in connection with the repayment of any item of Debt, or
(b) any liability described in the preceding clause (a) of other persons that
Seller has guaranteed, that is recourse to Seller or any of its assets or that
is otherwise its legal liability or that is secured in whole or in part by the
assets of Seller.  For purposes of this Agreement, Debt includes any and all
accrued interest, success fees, prepayment premiums, make-whole premiums or
penalties associated with the prepayment of any of liabilities described in
clause (a) and (b) of this definition.
 
1.31.         “Effective Time” means the effective time of the Closing, which
shall be deemed to be as of 12:01 a.m. Eastern Time on the Closing Date.

 
3

--------------------------------------------------------------------------------

 

1.32.           “Environmental Claim” means any third party (including private
parties, Governmental Authorities and employees of Governmental Authorities)
action, lawsuit, claim or proceeding relating to the current or previous
operations of the Business which alleges potential liability for (i) noise; (ii)
odor; (iii) mold; (iv) pollution or contamination of the air, surface water,
groundwater or land; (v) solid, gaseous or liquid waste generation, handling,
treatment, storage, disposal or transportation; (vi) Hazardous Materials
handling, treatment, storage, disposal or transportation; (vii) exposure to
hazardous or toxic substances; (viii) non-compliance with the Toxic Substances
Control Act; or (ix) non-compliance with any Environmental Legal
Requirement.  An “Environmental Claim” includes, without limitation, a
proceeding to terminate a permit or license to the extent (and only to the
extent) that such a proceeding attempts to redress violations of the applicable
permit, license, or Legal Requirement as alleged by any applicable Governmental
Authority.
 
1.33.           “Environmental Legal Requirement” means all past, present, and
future applicable laws, statutes, enactments, orders, regulations, rules and
ordinances of any Governmental Authority relating to pollution or protection of
human health, safety, the environment, natural resources or laws relating to
releases or threatened releases of Hazardous Materials into the indoor or
outdoor environment (including, without limitation, ambient air, surface water,
groundwater, land, surface and subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, release,
transport or handling of Hazardous Materials, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, the
Hazardous Materials Transportation Act, the Resource Conservation and Recovery
Act, the Clean Water Act, the Clean Air Act, the Toxic Substances Control Act,
the Occupational Safety and Health Act.
 
1.34.           “Equipment” has the meaning set forth in Section 3.11.
 
1.35.           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
 
1.36.           “ERISA Affiliate” has the meaning set forth in Section 3.21(a).
 
1.37.           “Excluded Assets” has the meaning set forth in Section 2.2.
 
1.38.           “Excluded Liabilities” has the meaning set forth in Section 2.4.
 
1.39.           “FDA” means the U.S. Food and Drug Administration.
 
1.40.           “Financial Statements” means the audited consolidated financial
statements and unaudited interim consolidated financial statements of Seller
referenced in Section 3.3(a).
 
1.41.           “Fundamental Reps” has the meaning set forth in Section 9.3.
 
1.42.           “GAAP” means U.S. generally accepted accounting principles.
 
1.43.           “Governmental Authority” means any (i) nation, principality,
state, commonwealth, province, territory, county, municipality, district or
other jurisdiction of any nature; (ii) federal, state, local, municipal, foreign
or other government; (iii) governmental or quasi governmental authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality, officer,
official, representative, organization, unit, body or Entity and any court or
other tribunal); (iv) multinational organization or body; or (v) Person
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing or arbitral authority or
power of any nature.

 
4

--------------------------------------------------------------------------------

 
 
1.44.           “Hazardous Materials” means hazardous, toxic, infectious or
radioactive substances, chemicals, materials or wastes defined as hazardous
under any Environmental Legal Requirement.
 
1.45.           “Indemnified Losses” has the meaning set forth in Section
9.1(a).
 
1.46.           “Indemnifying Party” has the meaning set forth in Section 9.3.
 
1.47.           “Injured Party” has the meaning set forth in Section 9.4.
 
1.48.           “Intellectual Property” means (i) Patents, (ii) Trademarks,
(iii) Trade Names, (iv) rights in trade dress and packaging, (v) shop rights,
(vi) copyrights and copyright registrations and applications for registration,
(vii) inventions and invention disclosures, (viii) trade secrets, (ix) domain
name registrations, (x) utility models, (xi) rights in industrial designs, (xii)
software, (xiii) Know-how, and (xiv) all other intellectual property rights,
whether granted or registered or not, in each case wherever such rights exist
throughout the world, and including the right to recover for any past
infringement, misappropriation or other violations thereof.
 
1.49.           “Inventory” means all inventory, including raw materials,
packaging supplies, spare parts, work-in-process or finished goods, that are
primarily used in or held for use in, or necessary for, the operation of the
Business, whether stored at a location of Seller or stored at a third-party
location.
 
1.50.           “IRCA” means the Immigration Reform and Control Act of 1986 and
the rules and regulations thereunder, as amended from time to time.
 
1.51.           “Know-how” means any technical and business information
primarily relating to the operation of the Business, including but not limited
to invention records, research records and reports, development reports,
experimental and other engineering reports, formulae, processes, business
methods, product designs, specifications, quality control procedures, gauging
and measuring procedures, manufacturing, engineering and other drawings and
photographs, computer data bases and software, technical information, safety
information, engineering data, design and engineering specifications, market
surveys and all promotional literature, non-public information and materials,
customer and supplier lists and similar data.
 
1.52.           “Legal Requirement” means any federal, state, local, municipal,
foreign or other law, statute, legislation, constitution, principle of common
law, resolution, ordinance, code, Order, edict, decree, proclamation, treaty,
convention, rule, regulation, permit, ruling, directive, pronouncement,
requirement (licensing or otherwise), specification, determination, decision,
opinion or interpretation that is, has been or may in the future be issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 
5

--------------------------------------------------------------------------------

 
 
1.53.           “Liability” or “Liabilities” means all Debts, adverse claims,
liabilities and/or obligations, direct, indirect, absolute or contingent,
whether accrued, vested or otherwise and whether or not reflected or required to
be reflected on the financial statements of a Person.
 
1.54.           “Lien” means any lien, security interest, mortgage, indenture,
deed of trust, pledge, charge, adverse claim, easement, restriction or other
encumbrance.
 
1.55.           “Losses” has the meaning set forth in Section 9.1(a).
 
1.56.           “Material Adverse Effect” means a material adverse effect on the
Purchased Assets, Assumed Liabilities or the financial condition or results of
operations of the Business; provided, however, that none of the following by
themselves shall be deemed to be a Material Adverse Effect:  (a) general changes
in the U.S. economy but only to the extent not disproportionately affecting the
Business, the Purchased Assets or the Assumed Liabilities; (b) general changes
in the industry in which the Business operates but only to the extent not
disproportionately affecting the Business, the Purchased Assets or the Assumed
Liabilities; (c) changes resulting from any announcement by Seller of its
intention to sell the Business; and (d) any change resulting from compliance by
Seller with the terms of, or the taking of any action contemplated by, this
Agreement or the Transition Services Agreement.
 
1.57.           “Maximum Collar Amount” has the meaning set forth in Section
2.6(d).
 
1.58.           “Minimum Collar Amount” has the meaning set forth in Section
2.6(d).
 
1.59.           “Neoprobe Marks” has the meaning set forth in Section 2.1(j).
 
1.60.           “Net Working Capital” the amount calculated by subtracting the
current liabilities of Seller included in the Assumed Liabilities from the
current assets of Seller included in the Purchased Assets, as determined in
accordance with GAAP consistent with the past practices of Seller as presented
in the financial materials delivered to Buyer, consistently applied.
 
1.61.           “Notice of Claim” has the meaning set forth in Section 9.4.
 
1.62.           “Notice of Dispute” means a written notice by Seller to Buyer
delivered pursuant to (a) Section 2.6, specifying in reasonable detail all
points of disagreement with Net Working Capital reflected on the Closing Balance
Sheet prepared by Buyer or (b) Section 2.9, specifying in reasonable detail all
points of disagreement with Buyer’s calculation of the Annual Royalty Amount.
 
1.63.           “Other Products” has the meaning set forth in Section 6.7(b).
 
1.64.           “Order” means any judgment, order, writ, injunction, or decree
of any court or other Governmental Authority.
 
1.65.           “Ordinary Course” means, with respect to the Business, only the
ordinary course of commercial operations customarily engaged in by Seller
consistent with industry norms and Seller’s prior practices, and specifically
does not include (a) any activity (i) involving the purchase or sale of Seller,
its assets or of any product line or business unit thereof, (ii) involving
modification or adoption of any Plan or (iii) which requires approval by the
directors or shareholders of Seller, or (b) the incurrence of any Liability for
any tort or any breach or violation of or default under any Contract or Legal
Requirement.

 
6

--------------------------------------------------------------------------------

 
 
1.66.           “Part” means a part or section of the Seller Disclosure Letter.
 
1.67.           “Party” means each of Buyer and Seller.
 
1.68.           “Patents” means all pending, abandoned, expired, completed, and
issued U.S. and foreign patent applications and patents therefor (including all
reissues, re-examinations, divisions, continuations, continuations-in-part and
extensions thereof, foreign equivalence thereto, provisional and non-provisional
applications, including Patent Cooperative Treaty (PCT) and regional patent
applications), as well as all files and documents relating to any of the
foregoing.
 
1.69.           “PBGC” means the Pension Benefit Guaranty Corporation.
 
1.70.           “Pre-Closing Straddle Period” has the meaning set forth in
Section 6.2(b).
 
1.71.           “Performance Period” has the meaning set forth in Section
2.9(a).
 
1.72.           “Permitted Liens” means, collectively, (a) Liens that are
specifically disclosed on Schedule 1.72, (b) Liens for Taxes not yet due and
payable, and (c) liens for mechanics, materialmen, laborers, employees,
suppliers or similar liens arising by operation of law for amounts which are
owed, but not yet delinquent.
 
1.73.           “Person” means and shall include a natural person, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization or a
governmental entity (or any department, agency or political subdivision thereof)
and shall be construed broadly.
 
1.74.           “Plan” means (i) any agreement, arrangement, plan, or policy,
whether or not written and whether or not considered legally binding, that
involves (A) any pension, retirement, profit sharing, deferred compensation,
bonus, stock option, stock purchase, phantom stock, health, welfare, or
incentive plan; or (B) welfare or “fringe” benefits, including without
limitation vacation, severance, disability, medical, hospitalization, dental,
life and other insurance, tuition, company car, club dues, sick leave,
maternity, paternity or family leave, or other benefits; or (ii) any employment,
consulting, engagement, or retainer agreement or arrangement.
 
1.75.           “Product” or “Products” means instruments, devices and related
accessories developed, manufactured, marketed or sold by (or on behalf of) the
Business, including but not limited to the instruments, devices and accessories
set forth on Schedule 1.75.
 
1.76.           “Proxy Statement” means a proxy statement relating to the
Stockholder Meeting, as may be amended or supplemented from time to time.
 
1.77.           “Purchased Assets” has the meaning set forth in Section 2.1.

 
7

--------------------------------------------------------------------------------

 
 
1.78.           “QSR” has the meaning set forth in Section 3.15(g).
 
1.79.           “Required Consents” has the meaning set forth in Section 6.10.
 
1.80.           “Restrictive Period” has the meaning set forth in Section
5.1(a).
 
1.81.           “Royalty Amount” has the meaning set forth in Section 2.9(a).
 
1.82.           “SEC” means the United States Securities and Exchange
Commission.
 
1.83.           “SEC Reports” means the periodic reports filed by Seller under
Section 13(a) of the Securities Exchange Act of 1934.
 
1.84.           “Seller” has the meaning set forth in the first paragraph
hereof.
 
1.85.           “Seller Adverse Recommendation Change” has the meaning set forth
in Section 6.4(b).
 
1.86.           “Seller Disclosure Schedule” has the meaning defined in the
initial paragraph of Article 3.
 
1.87.           “Seller Withdrawal Recommendation” has the meaning set forth in
Section 6.4(b).
 
1.88.           “Seller’s Board” has the meaning set forth in Section 3.31.
 
1.89.           “Seller’s Knowledge” means (i) the actual awareness of a
particular fact by any of the individuals set forth on Schedule 1.89, and (ii)
knowledge that would reasonably be expected to have been acquired by any of the
individuals set forth on Schedule 1.89 after a commercially reasonable inquiry
and investigation.  The words “know,” “knowing” and “known” shall be construed
accordingly.
 
1.90.           “Stockholder Approval” means the affirmative vote of a majority
of the voting power of the issued and outstanding shares of Seller’s common
stock voting in accordance with the provisions of Seller’s certificate of
incorporation and by-laws as in effect on the date of such vote.
 
1.91.           “Stockholder Meeting” has the meaning set forth in Section
6.4(a).
 
1.92.           “Straddle Period” has the meaning set forth in Section 6.2(b).
 
1.93.           “Target Net Working Capital” means $1,532,000.
 
1.94.           “Tax Returns” means all returns, reports, estimates,
declarations, claims for refund, information returns or statements relating to,
or required to be filed in connection with any Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 
8

--------------------------------------------------------------------------------

 

1.95.           “Taxes” means all taxes, charges, fees, duties, levies, or other
like assessments, including without limitation income, gross receipts, ad
valorem, value added, alternative minimum, premium, stamp, excise, real
property, personal property, windfall profit, sales, use, transfer, license,
withholding, social security, payroll, unemployment, disability, PBGC premium,
and franchise taxes imposed by any Governmental Authority; and shall include any
interest, fines, penalties, assessments, or additions to tax resulting from,
attributable to, or incurred in connection with any such Taxes, any obligation
to pay the Taxes of others (by contract or as a result of successor or
transferee liability, pursuant to Treasury Regulation section 1.1502-6 or
otherwise) or any contest or dispute of any of the foregoing.
 
1.96.           “Termination Expenses” has the meaning set forth in Section
10.1(d).
 
1.97.           “Termination Fee” has the meaning set forth in Section 10.1(d).
 
1.98.           “Third Person” has the meaning set forth in Section 9.5.
 
1.99.           “Third Person Claim” has the meaning set forth in Section 9.5.
 
1.100.         “Trademarks” means all pending, expired, abandoned, registered,
unregistered, and common law U.S. and foreign trademark applications and
trademarks, service mark applications and service marks, designs, logos, and
trade dress, including the goodwill related to the foregoing, and all federal
and state registrations thereof.
 
1.101.         “Trade Names” mean (i) names, (ii) brand names, (iii) business
names and (iv) logos and all other names and slogans.
 
1.102.         “Transferred Employees” has the meaning set forth in Section
6.3(b).
 
1.103.         “Transition Services Agreement” means a mutually acceptable
agreement, by and between Buyer and Seller, regarding services to be provided by
Seller to Buyer and by Buyer to Seller during the transition period immediately
following the sale of the Business, including, without limitation, Buyer’s
access to Seller’s management and necessary support services for Dublin,
Ohio-based employees, including continuation of office space and related
matters, and Seller’s access to Transferred Employees.
 
1.104.         “VEBA” means the Voluntary Employees’ Beneficiary Association.
 
1.105.         “Voting Agreement” means an agreement in the form attached hereto
as Exhibit 1.105 by and among Buyer and certain stockholders of Seller.
 
1.106.         “WARN” has the meaning set forth in Section 6.3(c).
 
ARTICLE 2
PURCHASE AND SALE OF THE PURCHASED ASSETS

2.1           Purchased Assets. Subject to the terms and conditions of this
Agreement, as of the Effective Time, Seller shall sell, assign, transfer and
convey to Buyer (or such Affiliates of Buyer as Buyer may direct), and Buyer (or
such Affiliates of Buyer as Buyer may direct) shall purchase, acquire and accept
from Seller, all of Seller’s right, title and interest to and in all of the
Assets of Seller that are primarily used in or held for use in, or necessary
for, the operation of the Business, of every kind and description, wherever
located, real, personal or mixed, tangible or intangible, as the same shall
exist at the Effective Time, free and clear of all Liens other than Permitted
Liens (the “Purchased Assets”); provided, however, that in no event shall the
Purchased Assets include any Excluded Assets or Assets to which Buyer receives
the benefit under the Transition Services Agreement.  Without limiting the
generality of the foregoing, the Purchased Assets shall include (other than
Excluded Assets) all right, title and interest in, to and under:
 
 
9

--------------------------------------------------------------------------------

 
 
(a)           all the Assets reflected and/or described on the audited balance
sheet of Seller as of December 31, 2010 (except to the extent disposed of in the
Ordinary Course since the date thereof) which are owned or used by Seller
primarily in connection with the Business, whether or not fully depreciated or
written off;
 
(b)           all tangible personal property that is primarily used in or held
for use in, or necessary for, the operation of the Business, including
equipment, machinery, vehicles, furniture, fixtures, supplies, spare parts,
tools and other tangible personal property, including all leases with respect to
any such tangible personal property pursuant to which Seller is a lessee as of
the date hereof and all of the Equipment, together with any express or implied
warranty by the manufacturers, sellers or lessors of any item or component part
thereof and all maintenance records and other documents relating thereto;
 
(c)           all books, records, files and papers, whether in hard copy or
computer format, primarily relating to or used in the Business, including,
without limitation, engineering information, drawings, designs, specifications,
process information, performance data, and other information or data and
records, sales and promotional literature, manuals and data, sales and purchase
correspondence, lists of present and former suppliers, and lists of present and
former customers, provided that Seller shall retain a right of reasonable access
to all such materials to the extent such materials relate to any rights or
liabilities retained by Seller after the Closing Date;
 
(d)           all Intellectual Property of Seller and tangible embodiments of
Intellectual Property that are primarily used in or held for use in, or
necessary for, the operation of the Business, including all files, documents,
searches, opinions and other analyses relating to such Intellectual Property,
including, without limitation, all the Business IP set forth in Part 3.13, the
domain name “neoprobe.com” and all content on the Internet website located at
the URL www.neoprobe.com (the “Neoprobe Site”) primarily relating to the
Business, customer contact information, marketing prospects and information,
vendor information, and the right and power to assert, defend and recover title
to all of the foregoing in the same manner and to the same extent as Seller
could do or could cause to be done if the transactions contemplated hereby did
not occur, and the right to sue and recover for past damages on account of
violations, infringement, misuse, or theft thereof;
 
(e)           all of Seller’s rights, claims, counterclaims, credits, causes of
action or rights of set-off against third parties that relate primarily to the
Business or the Purchased Assets, liquidated or unliquidated, including, without
limitation, unliquidated rights under manufacturers’ and vendors’ warranties,
except to the extent they relate to Excluded Assets or Excluded Liabilities;

 
10

--------------------------------------------------------------------------------

 
 
(f)           all authorizations of Governmental Authorities (and pending
applications therefore), including permits, licenses, certificates, consents,
variances and approvals, that relate primarily to the Business;
 
(g)           all Accounts Receivable, including, without limitation, any
Accounts Receivable due under the Distribution Agreement, dated and effective as
of September 28, 1999, between Buyer (as assignee of Ethicon Endo-Surgery, Inc.)
and Seller (as amended, the “Distribution Agreement”);
 
(h)           all Inventory;
 
(i)           all rights of Seller in, to and under the Assumed Contracts;
 
(j)           all rights of Seller in and to all Trademarks and Trade Names set
forth on Schedule 2.1(j) (the “Neoprobe Marks”);
 
(k)           all goodwill associated primarily with the Business or the
Purchased Assets;
 
(l)           all Assets listed on Schedule 2.1(l); and
 
(m)           all other Assets owned by Seller that are primarily used in or
held for use in, or are necessary for, the operation of the Business other than
the Excluded Assets.
 
2.2           Excluded Assets.  Notwithstanding any provision in this Agreement
or any other writing to the contrary, the following assets, properties, rights,
licenses and businesses owned by Seller (the “Excluded Assets”) shall be
retained by Seller and shall be excluded from the Purchased Assets:
 
(a)           cash and cash equivalents including, without limitation, bank
deposits, investments in so-called “money market” funds, commercial paper funds,
certificates of deposit, bank drafts, letters of credit, Treasury Bills and
accrued interest thereon of Seller;
 
(b)           any assets used by Seller in connection with businesses other than
the Business, provided that such assets are not used or held for use primarily
in, or necessary for, the operation of the Business and not otherwise described
in any other subsection of this Section 2.2;
 
(c)           any assets, including Intellectual Property, associated with
Seller’s technology for detection of fluorescence labeled compounds and
antibodies;
 
(d)           all personal computers, servers, voice and data communications
networks and related equipment; data storage equipment, office equipment and
furnishings located at Seller’s principal executive offices in Dublin, Ohio;
 
(e)           any contracts of insurance or related prepaid assets in respect of
the Business;

 
11

--------------------------------------------------------------------------------

 
 
(f)           any assets relating to the Plans of Seller;
 
(g)          any assets transferred or otherwise disposed of by Seller in
compliance with this Agreement prior to the Closing;
 
(h)          all Trademarks and Trade Names, other than those set forth on
Schedule 2.1(j);
 
(i)           and all rights to refunds and credits of Taxes paid by Seller;
 
(j)           any assets set forth on Schedule 2.2(j); and
 
(k)          any real property, whether owned or leased.
 
The Excluded Assets are not part of the transactions contemplated hereby and
shall remain the assets and properties of Seller after the Closing and Seller
may take, or cause to be taken, any action with respect to the Excluded Assets,
notwithstanding any provisions herein.
 
2.3           Assumed Liabilities.  Upon the terms and subject to the terms and
conditions of this Agreement, as of the Effective Time, Seller shall assign and
transfer to Buyer (or such Affiliate of Buyer as Buyer may direct), and Buyer
(or such Affiliate of Buyer as Buyer may direct) shall assume and agree to
discharge and perform when due the following Liabilities of Seller relating to
the Business (the “Assumed Liabilities”); provided, however, that in no event
shall the Assumed Liabilities include any Excluded Liability:
 
(a)           the Accounts Payable; and
 
(b)           the obligations of Seller under the Contracts listed on Schedule
2.3(b) (the “Assumed Contracts”) to the extent such obligations are applicable
to and accrue with respect to periods subsequent to the Effective Time.
 
2.4           Excluded Liabilities.  Except for the Assumed Liabilities, Buyer
does not and will not assume or become liable for and shall not be obligated to
pay or satisfy any obligation, debt or Liability whatsoever, contingent or
otherwise, of the Business or Seller or any other person or entity
(collectively, the “Excluded Liabilities”), including, without limitation:
 
(a)           except as provided in Section 6.2, any Liability for Taxes of
Seller or any of its Affiliates, including any Liability for Taxes resulting
from the transactions contemplated in this Agreement;
 
(b)           any Liability relating to a failure by Seller to comply with any
bulk sales law applicable to this transaction;
 
(c)           any pollution or contamination of the environment or damage to
natural resources, or the manufacture, generation, refining, processing,
distribution, use, sale, treatment, recycling, receipt, storage, disposal,
transportation, handling, emission, discharge, leaching, release or threatened
release of any Hazardous Material by Seller or the Business, or their officers,
directors, employees, or agents, whether or not such occurred on, under or from
the Leased Real Property or other property, including but not limited to,
property at which Seller’s or the Business’ Hazardous Materials may have been
sent for treatment, recycling, disposal or storage;

 
12

--------------------------------------------------------------------------------

 
 
(d)           any actual or alleged violation of or Liability under any
Environmental Legal Requirement arising out of or related to the conduct of the
business of Seller or the Business, or the Leased Real Property prior to the
Effective Time;
 
(e)           any Liability with respect to any claim, whether made before or
after the Effective Time, involving allegations of personal injury (including
death) or property damage arising from the design, manufacture, marketing, sale,
distribution, servicing or use of any product of the Business manufactured
before the Effective Time;
 
(f)           any Liability for notes payable, deferred compensation or Plans as
described in Section 3.21(a);
 
(g)           any Liability to any current or former employee of Seller or any
of its Affiliates arising out of the circumstances, occurrences or the
operations of the Business prior to the Effective Time;
 
(h)           any Liability arising out of any extended warranty claim relating
to Products manufactured prior to the Closing Date; and
 
(i)           any other Liability arising out of the ownership or use of the
Purchased Assets or circumstances, occurrences or the operations of the Business
prior to the Effective Time.
 
2.5           Consideration.  Subject to adjustment as provided in Section 2.6,
the aggregate consideration (the “Aggregate Consideration”) to be paid by Buyer
to Seller for the Purchased Assets, the obligations of Seller under Article 5
and the other rights of Buyer hereunder shall consist of (i) Thirty Million
Dollars (US $30,000,000) (the “Cash Payment”), plus (ii) the assumption of the
Assumed Liabilities, plus (iii) the Royalty Amount, if any.
 
2.6           Aggregate Consideration Adjustment.
 
(a)           Promptly after the Closing Date, and in any event not later than
sixty (60) calendar days following the Closing Date, Buyer shall prepare, or
cause to be prepared, and deliver to Seller a consolidated balance sheet of the
Business as of the Effective Time (the “Closing Balance Sheet”).  Such Closing
Balance Sheet shall be accompanied by a statement calculating the Net Working
Capital as of the Closing Date and calculated substantially in accordance with
Schedule 2.6(a).  The Closing Balance Sheet will be prepared, and the Net
Working Capital shall be determined in accordance with GAAP, applied
consistently with the Financial Statements, and Buyer and Seller agree that such
calculation is not intended to permit the introduction of different judgments,
accounting methods, policies, practices, procedures, classifications or
estimation methodology for purposes of determining the asset and liability
balances of the Business from those used in the preparation of the Financial
Statements.

 
13

--------------------------------------------------------------------------------

 
 
(b)           Buyer shall permit Seller and its accountant to review upon
request all accounting records, work papers and computations used by Buyer in
the preparation of the Closing Balance Sheet and the computation of the Net
Working Capital.  If Seller disputes the Net Working Capital as calculated by
Buyer, Seller shall deliver to Buyer a Notice of Dispute no more than thirty
(30) calendar days after the date Seller receives the Closing Balance Sheet.  If
Seller fails to deliver a Notice of Dispute within such thirty (30) day period,
Seller shall be deemed to have accepted the Closing Balance Sheet prepared by
Buyer.
 
(c)           Upon receipt of a Notice of Dispute, Buyer shall promptly consult
with Seller with respect to its specified points of disagreement in a good faith
effort to resolve the dispute.  If any such dispute cannot be resolved by Seller
and Buyer within thirty (30) calendar days after Buyer receives the Notice of
Dispute, Buyer and Seller shall refer the dispute to the Accountant to finally
determine, as soon as practicable, and in any event within twenty (20) calendar
days after such reference, all points of disagreement with respect to the
calculation of the Net Working Capital.  For purposes of such determination,
Buyer and Seller shall each submit a proposed calculation of the Net Working
Capital and relevant support for such calculation.  The Accountant shall apply
the terms of Section 2.6(a) in connection with such determination.  The
Accountant shall consider only those items and amounts as to which Buyer and
Seller have disagreed and shall select as a resolution the position of either
the Buyer or the Seller for each item of disagreement (based solely on
presentations and supporting material provided by the Parties and not pursuant
to any independent review) and may not impose an alternative resolution.  The
fees and expenses of the Accountant’s determination process and the Accountant
incurred in connection with the calculation of the Net Working Capital shall be
divided equally between Buyer and Seller; provided, that such fees and expenses
shall not include, so long as Buyer or Seller, as applicable, complies with the
procedures of this Section 2.6, the other party’s outside counsel or accounting
fees.  In reaching a decision on each item in dispute, the Accountant’s decision
shall be limited to the selection of either Buyer’s or Seller’s position.  All
determinations by the Accountant shall be final, conclusive and binding with
respect to the calculation of the Net Working Capital, in the absence of fraud
or manifest error.
 
(d)           If Net Working Capital, as finally determined in accordance with
this Section 2.6, is $100,000 or more less than of the Target Working Capital
(the “Minimum Collar Amount”), the Cash Payment portion of the Aggregate
Consideration shall be decreased by an amount equal to the excess of (i) the
Target Working Capital over (ii) Net Working Capital.  If the Net Working
Capital, as finally determined in accordance with this Section 2.6, is $100,000
or more greater than the Target Working Capital (the “Maximum Collar Amount”),
the Cash Payment portion of the Aggregate Consideration shall be increased by an
amount equal to the excess of (x) the Net Working Capital over (y) the Target
Working Capital.  If Net Working Capital, as finally determined in accordance
with this Section 2.6, is greater than or equal to the Minimum Collar Amount and
less than or equal to the Maximum Collar Amount, there shall be no adjustment to
the Aggregate Consideration.
 
2.7           Closing.  The Closing shall take place at 9:00 a.m. on the Closing
Date at the offices of Bryan Cave LLP, in St. Louis, Missouri, or at such other
place as the Parties may agree in writing.

 
14

--------------------------------------------------------------------------------

 
 
2.8           Allocation of Aggregate Consideration.  The Aggregate
Consideration represents the amount agreed upon by the parties to be the value
of the Purchased Assets and the value of the noncompetition provisions set forth
in Section 5.1 for Tax purposes, and the Aggregate Consideration will be
allocated for Tax purposes among these rights and assets in a manner consistent
with Section 1060 of the Code (and any similar provisions of state, local or
foreign law, as appropriate), as set forth on Schedule 2.8.  Each Party shall
for Tax purposes (a) report the purchase and sale of these rights and assets in
accordance with the allocation set forth on Schedule 2.8, and (b) take no
position contrary thereto or inconsistent therewith, including but not limited
to any Tax audit, Tax review or Tax litigation unless required to do so by
applicable law.  If there is an increase or decrease in consideration within the
meaning of Section 1.1060-1(e)(1)(ii)(B) of the Treasury Regulations after the
Parties have completed Schedule 2.8 or have filed their initial IRS Form 8594,
the Parties shall allocate such increase or decrease in consideration as
required by and consistent with Section 1060 and the applicable Treasury
Regulations.
 
2.9           Royalty Payments.
 
(a)           In further consideration of the Patents and other Intellectual
Property included in Purchased Assets, Seller shall be eligible to receive, in
the aggregate, royalty payments up to a maximum of Twenty Million Dollars (US
$20,000,000) (the “Royalty Amount”) in accordance with the terms of this Section
2.9 and Schedule 2.9, over the course of the six fiscal years ended December 31,
2012, 2013, 2014, 2015, 2016 and 2017 (each a “Performance Period”).  The
aggregate amount payable to Seller for any Performance Period (the “Annual
Royalty Amount”) shall be calculated in accordance with Schedule 2.9 based on
the Net Revenue (as defined on Schedule 2.9) of the Business during such
Performance Period.  No Annual Royalty Amount shall be payable for the fiscal
year ended December 31, 2011.
 
(b)           Within sixty (60) calendar days following the end of each
Performance Period, Buyer shall at its expense prepare and deliver to Seller its
calculation of the Annual Royalty Amount for such Performance Period.  Seller
shall have access to such books and records as may be reasonably necessary to
confirm Buyer’s calculations of the Annual Royalty Amount, which calculations
shall be derived from Buyer’s books and records.  If Seller disputes Buyer’s
calculation of the Annual Royalty Amount, Seller shall deliver a Notice of
Dispute no more than fifteen (15) calendar days after the date Seller receive
the disputed calculation.  If Seller fails to deliver a Notice of Dispute within
such 15-day period, Seller shall be deemed to have accepted the calculations
prepared by Buyer.
 
(c)           Upon receipt of a Notice of Dispute, Buyer shall promptly consult
with Seller with respect to the specified points of disagreement in a good faith
effort to resolve the dispute.  If any such dispute is not resolved by Seller
and Buyer within ten (10) calendar days after Buyer receives the Notice of
Dispute, Buyer and Seller shall refer the dispute to the Accountant, or, if the
Accountant is unable or refuses to act, such other reputable accounting firm
that is mutually acceptable to the Parties, to finally determine, as soon as
practicable, and in any event within 30 calendar days after such reference, all
points of disagreement with respect to the calculation of the Annual Royalty
Amount.  Such dispute shall be resolved in the same manner as set forth in
Section 2.6.

 
15

--------------------------------------------------------------------------------

 
 
(d)           Each Annual Royalty Amount payable to Seller, if any, shall be
made to Seller in accordance with the wire instructions set forth on Schedule
8.4(a) on the later of (a) ninety (90) days following the end of a Performance
Period or (b) the date that is five (5) Business Days after the resolution of
any dispute between Seller and Buyer relating to the amount of such payment.
 
(e)           If Buyer is notified or becomes aware of a claim or alleged claim
which is covered by the indemnification provisions of Article 9, Buyer may
set-off an amount against the Annual Royalty Amount equal to Buyer’s Loss
associated with such claim as to which it is entitled under Article 9. In
addition to any Notice of Claim required by Section 9.4, Buyer shall provide
Seller with written notice of its intent to set-off some or all of such Annual
Royalty Amount in connection with the calculation of the Annual Royalty
Amount.  Such notice shall be accompanied by a written and reasonably detailed
explanation of the claim and the process and methods Buyer used to determine its
potential liability therefor.  Any amount set-off against such Annual Royalty
Amount that is not used to settle or pay an amount that is covered by the
indemnification provisions of Article 9 shall be paid to Seller in accordance
with this Section 2.9.  Any right of set-off with respect to a claim that is
provided under this Section 2.9(e) shall be without prejudice to the rights of
Seller to contest such claim as provided in Article 9.
 
2.10        Transfer of Purchased Assets and Assumed Liabilities.
 
(a)           The entire beneficial interest in and to, and the risk of loss
with respect to, the Purchased Assets and the Assumed Liabilities, shall pass to
Buyer when the legal title thereto shall be transferred to Buyer.
 
(b)           In the event that the legal interest in any of the Purchased
Assets to be sold, assigned, transferred or conveyed pursuant to this Agreement,
or any claim, right or benefit arising thereunder or resulting therefrom, cannot
be sold, assigned, transferred or conveyed hereunder as of the Effective Time
because any waiting or notice period has not expired or any consents or
approvals required for such transfer have not been obtained or waived, then the
legal interest in the Purchased Assets shall not be sold, assigned, transferred
or conveyed.  Seller shall, at its expense, and Buyer shall, at its expense, use
commercially reasonable efforts to cooperate in obtaining such consents or
approvals as may be necessary to complete such transfers as soon as
practicable.  If any such consent shall not be obtained, Seller shall cooperate
with Buyer in any reasonable arrangement designed to provide for Buyer the
benefits intended to be assigned to Buyer under the relevant Purchased Assets
including enforcement at the cost and for the account of Buyer of any and all
rights of Seller against the other party thereto arising out of the breach
thereof by such other party or otherwise.  If and to the extent that such
arrangement cannot be made, Buyer shall have no obligation pursuant to
Section 2.3 or otherwise with respect to any such Purchased Assets.
 
(c)           Except as provided in Section 6.2(a) with respect to certain
Taxes, Seller and Buyer shall each bear fifty percent (50%) of the costs and
expenses associated with the assignment to Buyer of all the Purchased Assets,
and the recordation by Seller, of Intellectual Property.

 
16

--------------------------------------------------------------------------------

 
 
(d)           As of the Effective Time, Buyer agrees and undertakes to assume
the Assumed Liabilities and to duly and properly perform and discharge the
outstanding obligations of Seller under the Assumed Liabilities.
 
(e)           The provisions of this Section 2.10 shall not affect the right of
Buyer not to consummate the transactions contemplated by this Agreement if the
conditions to its obligations hereunder contained in Article 7 have not been
fulfilled.  Nothing in this Agreement shall be construed as an attempt to assign
to Buyer any legal interest in any of the Purchased Assets or Assumed
Liabilities which, as a matter of law or by the terms of any legally binding
contract, engagement or commitment to which Seller is subject, is not assignable
without the consent of any other party, unless such consent shall have been
given.
 
2.11           Withholding Taxes.  Buyer and its designees shall be entitled to
deduct and withhold from the consideration otherwise payable hereunder amounts
required to be deducted and withheld under any provision of applicable federal,
state, local or foreign Tax Legal Requirement, provided that the Parties agree
to cooperate with one another and take all reasonable actions to minimize such
amounts that need to be deducted and withheld.  To the extent amounts are
deducted and withheld, such amounts will be promptly paid to the appropriate
Governmental Authority and shall be treated for all purposes of this Agreement
as having been paid by Buyer.
 
2.12           Further Assurances.  From and after the Closing, the Parties
shall do such acts and timely execute and deliver such documents and instruments
as may be reasonably required to make effective the transactions contemplated
hereby.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer that except (i) as set forth in the
Seller Disclosure Schedule, a copy of which has been provided to Buyer (“Seller
Disclosure Schedule”), with specific reference to the particular Article or
Section of this Agreement to which the information set forth in such schedule
relates (it being agreed that disclosure of any item in any Part of the Seller
Disclosure Schedule shall be deemed disclosure with respect to any Article or
Section of this Agreement to which the relevance of such item is reasonably
apparent), or (ii) as and to the extent set forth in the publicly available
reports, schedules, forms, statements and other documents filed by the Seller
with, or furnished by the Seller to, the SEC on or after January 1, 2010 and
before the second business day immediately prior to the date hereof, to the
extent the relevance of the disclosure is reasonably apparent (excluding any
statements made in forward-looking disclosures which are not strictly factual
statements, whether or not contained under the heading “forward-looking
statements” and excluding exhibits or other disclosure incorporated by reference
into such reports, schedules, forms, statements and other documents but not
actually filed or furnished during such period):

 
17

--------------------------------------------------------------------------------

 
 
3.1          Corporate Existence and Power.
 
(a)           Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.  Seller has delivered to
Buyer true, complete and correct copies of its Certificate of Incorporation and
bylaws, as currently in effect.
 
(b)           Seller has all requisite power and authority to own, lease and use
its assets and to transact the Business, and holds all authorizations,
franchises, licenses and permits required therefor and all such authorizations,
franchises, licenses and permits are valid and subsisting.  Seller is duly
licensed or qualified to do business as a foreign corporation and is in good
standing in each jurisdiction where such license or qualification is required,
except those jurisdictions where the failure to be so licensed or qualified
would not, individually or in the aggregate, have a Material Adverse
Effect.  Seller has the power and authority to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.
 
3.2          Valid and Enforceable Agreement; Authorization; Non-contravention.
 
(a)           This Agreement has been duly executed and delivered by Seller and
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except that such enforcement may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and (ii)
general principles of equity.
 
(b)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized, approved and
ratified by all necessary corporate action on the part of Seller.
 
(c)           Except as set forth in Part 3.2(c), Seller is not a party to,
subject to or bound by any Contract, Legal Requirement or Order which does or
would (i) materially conflict with or be materially breached or violated or the
obligations thereunder accelerated or increased (whether or not with notice or
lapse of time, or both) by the execution, delivery or performance by Seller of
this Agreement, or (ii) prevent the carrying out of the transactions
contemplated hereby.  Except as set forth in Part 3.2(c), no permit, consent,
waiver, approval or authorization of, or declaration to or filing or
registration with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance of this Agreement by
Seller or the consummation by Seller of the transactions contemplated
hereby.  The transactions contemplated hereby will not result in the creation of
any Lien against the Purchased Assets.
 
3.3          Financial Statements; Undisclosed Liabilities.
 
(a)           The audited consolidated financial statements and unaudited
interim consolidated financial statements (including all related notes and
schedules) of Seller included in the SEC Reports complied as to form in all
material respects with the rules and regulations of the SEC then in effect,
fairly present the consolidated financial position of Seller and its
consolidated subsidiaries, as at the respective dates thereof, and the
consolidated results of their operations and their consolidated cash flows for
the respective periods then ended (subject, in the case of the unaudited
statements, to normal recurring year-end audit adjustments that were not or are
not expected to have, individually or in the aggregate, a Material Adverse
Effect), and were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated therein or in the notes
thereto).

 
18

--------------------------------------------------------------------------------

 
 
(b)           The information in the Business Financial Statements has been
derived from the audited consolidated financial statements of Seller for the
fiscal periods then ended.  The Business Financial Statements fairly present the
net assets of the Business to be sold and the related revenues and cost of goods
sold, in each case in a manner consistent with, in all material respects, the
accounting principles applied by the Seller in the Ordinary Course.
 
(c)           Except (i) as reflected or reserved against in Seller’s most
recent audited consolidated balance sheets (or stated in the notes thereto)
included in the SEC Reports, (ii) for liabilities and obligations incurred since
December 31, 2010 in the Ordinary Course; and (iii) for those liabilities
described in Part 3.3(c), neither Seller nor any subsidiary of Seller has any
Liabilities with respect to the Business of any nature, whether or not accrued,
absolute, contingent or otherwise, that would be required by GAAP to be
reflected on a consolidated balance sheet of Seller and its consolidated
subsidiaries (or in the notes thereto).
 
3.4          Absence of Certain Changes.  Except as set forth in Part 3.4, since
March 31, 2011, the Business has been conducted in the Ordinary Course in all
material respects and Seller has not taken or allowed to occur any of the
following actions or events, or agreed or committed, in writing or otherwise, to
do or allow to occur any of such actions or events:
 
(a)           Any material change in the business or condition (financial or
otherwise), operations, results of operations or prospects of the Business,
Seller or the condition of the Purchased Assets;
 
(b)           Any increase in compensation or other remuneration payable to or
for the benefit of or committed to be paid to or for the benefit of any Business
Employee or in any benefits granted under any Plan with or for the benefit of
any Business Employee (other than increases in wages or salaries required under
existing Contracts listed in Part 3.16 or otherwise not unusual in timing,
character or amount made in the Ordinary Course to employees) or any adoption or
amendment by Seller of any Plan;
 
(c)           Any modification or termination of any Contract or of any
Governmental Authority license, permit or other authorization of Seller relating
primarily to the Business;
 
(d)           Any acquisition of any assets (whether through capital spending or
otherwise) outside of the Ordinary Course or which are material, individually or
in the aggregate, to the Business;
 
(e)           Any disclosure by Seller of any confidential or proprietary
information of the Business to any person or entity other than to Buyer and its
representatives, agents, attorneys and accountants or to Seller’s own employees
in the Ordinary Course;

 
19

--------------------------------------------------------------------------------

 

(f)           Any disclosure by Seller of any Business IP to any person or
entity other than to Buyer and its representatives, agents, attorneys and
accountants or to Seller’s own employees in the Ordinary Course consistent with
the representations and warranties set forth in Section 3.13(g);
 
(g)           Any material change in the conduct of the Business, including
without limitation any change in the methods of purchase, sale, lease,
management, marketing, promotion or operation, or any delay or postponement of
the payment of accounts payable or other liabilities of the Business;
 
(h)           Any change in any method of accounting or accounting policies of
Seller, other than those required by GAAP, or any write-down in the accounts
receivable or inventories of Seller other than in the Ordinary Course;
 
(i)           Any waiver of any claims or rights related to any of the Purchased
Assets or abandonment or lapse of any of the Intellectual Property primarily
owned, used or held for use by Seller in connection with the Business or, other
than in the Ordinary Course in connection with sales of Products, grant of any
license or sublicense of any of such Intellectual Property;
 
(j)           Any material damage, destruction or loss (whether or not covered
by insurance) to any Purchased Assets;
 
(k)           Any action that if taken after the date hereof would constitute a
violation of Section 6.1; or
 
(l)           Committed to do any of the foregoing except as contemplated by
this Agreement or as agreed to in writing by Buyer.
 
3.5          Taxes.  Except as set forth in Part 3.5:
 
(a)           Seller has timely filed or caused to be filed on a timely basis
(taking into account any extension of time within which to file), all material
Tax Returns required to have been filed by Seller that relate to the Business or
the Purchased Assets, and each such Tax Return is true, correct and complete in
all material respects.  Without limiting the foregoing, none of the Tax Returns
contain any position that is, or would be, subject to penalties under Section
6662 of the Code (or any corresponding provisions of state or local Tax Legal
Requirement).  Seller is not currently the beneficiary of any extension of time
within which to file any Tax Return.  Seller has not entered into any “listed
transactions” as defined in Section 1.6011-4(b)(2) of the Treasury Regulations
or similar provisions of state law, and Seller has properly disclosed all
reportable transactions as required by Section 1.6011-4 of the Treasury
Regulations and similar provisions of state law.
 
(b)           All material Taxes due with respect to the periods covered by such
Tax Returns (whether or not reflected in Tax Returns as filed) owed by Seller
with respect to the Business or the Purchased Assets have been timely and fully
paid.
 
(c)           Seller has not received written notice of any claim made by an
authority in a jurisdiction where Seller does not file Tax Returns that it is or
may be subject to taxation in that jurisdiction based upon the Purchased Assets
or the operation of the Business.  Part 3.5 lists all jurisdictions in which
Seller files Tax Returns with respect to the Purchased Assets.

 
20

--------------------------------------------------------------------------------

 
 
(d)           There are no Liens for Taxes on any of the Purchased Assets other
than Permitted Liens.  None of the transactions contemplated by this Agreement
will give rise to (i) the creation of any Liens against the Purchased Assets
(other than Permitted Liens) or (ii) the assertion of any additional Taxes
against the Purchased Assets.
 
(e)           Seller has withheld and timely paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor or other third party, including, without
limitation, amounts required to be withheld under Sections 1441 and 1442 of the
Code (or similar provisions of state, local or foreign Legal Requirement) that
relate to the Business or the Purchased Assets.
 
(f)            There are no audits or examinations of any Tax Returns of Seller
pending or, to Seller’s Knowledge, threatened.  Seller is not a party to any
action or proceeding by any Governmental Authority for the assessment or
collection of Taxes, nor, to Seller’s Knowledge, has such event been asserted or
threatened.  There is no waiver or tolling of any statute of limitations in
effect with respect to any Tax Return of Seller.
 
(g)           None of the Purchased Assets is tax exempt use property within the
meaning of Section 168(h) of the Code or has been financed with or directly or
indirectly secures any industrial revenue bonds or debt the interest on which is
tax-exempt under Section 103(a) of the Code. None of the Assumed Liabilities is
an obligation or guaranty of any outstanding industrial revenue bonds and Seller
is not a tenant, principal user or related person to any principal user within
the meaning of Section 144(a) of the Code of any property that has been financed
or improved with the proceeds of industrial revenue bonds.
 
(h)           None of the activities of the Business constitutes or has
constituted a permanent establishment in any foreign country, as defined in any
applicable tax treaty or convention between the United States and such foreign
country, and the Business as conducted to date has not been subject to income
tax outside the United States.
 
(i)            None of the Purchased Assets are the subject of by any Tax
indemnity, tax sharing or tax allocation agreement or arrangement.
 
(j)            Seller is not a “foreign person” within the meaning of Section
1445(f)(3) of Code.
 
(k)           None of the Purchased Assets or Assumed Liabilities will
constitute a partnership, joint venture, or other arrangement or contract that
could be treated as a partnership for federal income tax purposes.
 
(l)            None of the Purchased Assets consist of stock in a subsidiary of
Seller.
 
(m)          None of the Assumed Liabilities is an obligation to make a payment
that is not deductible under Section 280G of the Code.

 
21

--------------------------------------------------------------------------------

 

3.6          Accounts Receivable.  Except for Accounts Receivable from Buyer (as
to which no representation or warranty is made), the Accounts Receivable (i)
arose from bona fide sales transactions in the Ordinary Course and are payable
in the Ordinary Course on terms consistent with Seller’s past practices, (ii)
are legal, valid and binding obligations of the respective debtors enforceable
in accordance with their terms (except as the enforceability thereof may be
limited by any applicable bankruptcy, reorganization, insolvency or other laws
affecting creditors’ rights generally or by general principles of equity), (iii)
to Seller’s Knowledge, are not subject to any valid set-off or counterclaim by
the debtor, (iv) do not represent obligations for goods sold on consignment, on
approval or on a sale-or-return basis or subject to any other repurchase or
return arrangement, (v) to Seller’s Knowledge, are collectible in the Ordinary
Course in the aggregate recorded amounts thereof, net of any applicable reserve
reflected on the Closing Balance Sheet, (vi) are not owed by any Affiliate of
Seller, and (vii) are not the subject of any Action brought by or on behalf of
Seller.  Seller has not received any written notice from any account debtor
regarding any dispute over any of the Accounts Receivable.  None of the Accounts
Receivable constitutes duplicate billings of other Accounts Receivable.  There
are no security arrangements or collateral securing the repayment or other
satisfaction of the Accounts Receivable.
 
3.7          Inventories; Consignment.  The Inventory included in the Purchased
Assets consists of a quantity and quality usable and salable in the Ordinary
Course, is not physically damaged, previously used, obsolete, discontinued or
excess, subject only to the reserve, if any, for inventory write-down set forth
on the Financial Statements.  Except as set forth in Part 3.7, Seller does not
hold any Inventory on consignment or have title to any Inventory in the
possession of others.
 
3.8          Litigation.  Except as set forth in Part 3.8, (a) there is no, and
for the previous five years there has not been any, suit, action, claim,
litigation, grievance, proceeding (administrative, judicial, or in arbitration,
mediation or alternative dispute resolution), Governmental Authority or grand
jury investigation, or other action (any of the foregoing, an “Action”) pending,
or to Seller’s Knowledge, threatened against Seller involving the Business, any
of the Purchased Assets or Assumed Liabilities, including without limitation any
Action challenging, enjoining, or preventing this Agreement, or the consummation
of the transactions contemplated hereby; and (b) Seller is not and has not been
subject to any Order with respect to the Business other than Orders of general
applicability.
 
3.9           Real Property.  Seller does not own, and has never owned, any real
property that is used in the Business, and the Purchased Assets do not include
any real property or any lease of real property.
 
3.10        Title to Purchased Assets.  Seller has good and exclusive title to
the Purchased Assets, free and clear of all Liens (except Permitted Liens), and,
to Seller’s Knowledge, there exists no restriction on the use or transfer of the
Purchased Assets.  Except as set forth in Part 3.10, no Purchased Assets are in
the possession of others and Seller does not hold any Purchased Assets on
consignment.  All of the tangible assets included in the Purchased Assets have
been maintained in accordance with normal industry practice, are in all material
respects in good operating condition and repair (giving due account to the age
and length of use of same, ordinary wear and tear excepted), and are suitable
for the purposes for which they are presently used.  Upon the Closing, good and
exclusive title to the Purchased Assets and the rights under the Assumed
Liabilities shall be vested in Buyer free and clear of all Liens (except
Permitted Liens).

 
22

--------------------------------------------------------------------------------

 
 
3.11        Equipment.  Set forth in Part 3.11 is a true and correct list of all
capital assets including, machinery, equipment, furnishings, fixtures, office
equipment, motor vehicles, and other supplies and spare and repair parts, stores
and other tangible personal property (whether owned or leased) used by the
Business (the “Equipment”), which has a net book value in excess of
$5,000.  Part 3.11 also sets forth a list of facilities from which the Business
operates and the categories of Equipment within each facility that will be
included in the Purchased Assets or excluded from the Purchased Assets, as
appropriate.  Seller does not lease any Equipment or other personal property
primarily in connection with or necessary for the operation of the Business,
other than Equipment included in the Excluded Assets.
 
3.12        Necessary Property.  Except for the Excluded Assets described in
Section 2.2(d) or as set forth in Part 3.12, the Purchased Assets and the
Assumed Liabilities (as supplemented by any services provided to Buyer under the
Transition Services Agreement, including access to the Excluded Assets described
in Section 2.2(d)) constitute all property and property rights necessary for the
conduct of the Business in the manner and to the extent presently conducted by
Seller, including all property and property rights used primarily in the
generation of any revenues or expenses reflected on the Financial Statements as
relating to the Business.  There exists no condition, restriction or reservation
affecting the title to or utility of the Purchased Assets or the Assumed
Liabilities which would prevent Buyer from utilizing the Purchased Assets or
enforcing the rights under the Assumed Liabilities, or any part thereof, to the
same full extent that Seller might continue to do so if the sale and transfer
contemplated hereby did not take place.
 
3.13        Intellectual Property.
 
 (a)           Part 3.13 sets forth a complete and accurate list of all Patents,
Trademarks, invention disclosures, domain names, copyright registrations and
applications therefor, and all extensions and renewals for any of the foregoing,
that are (i) owned by Seller primarily in connection with the Business or (ii)
owned by a third party and licensed or used by Seller primarily in connection
with the Business (other than commercially available computer software that (A)
has a replacement cost per license agreement (for all of the Business’s end
users of such software) of less than $100,000 per year or (B) all of such
excluded software together has an aggregate replacement cost of $300,000 or
less) (collectively, the “Business IP”).  Except as set forth in Part 3.13,
there are no Patents owned by or licensed to Seller which are necessary in
conducting the Business.
 
 (b)           Seller is the sole and exclusive owner of all right, title and
interest in and to all Intellectual Property in Part 3.13 identified as owned by
Seller, free and clear of all Liens, including obligations to transfer or
license such Intellectual Property, and there exists no material restriction on
the use or transfer or licensing of such Intellectual Property.  Seller owns or
is licensed or otherwise possesses the legal rights to use, free and clear of
all Liens, all Intellectual Property necessary for, or primarily used in, the
conduct of the Business, as such operations are presently conducted by Seller.
 
 (c)           The consummation of the transactions contemplated hereby will not
alter, impair, extinguish or invalidate any Business IP owned or used by Seller.

 
23

--------------------------------------------------------------------------------

 
 
 (d)           There has been no claim made, or to Seller’s Knowledge
threatened, by or against Seller (and Seller has not been a party to any action,
suit, investigation or proceeding including such a claim), and except as set
forth in Part 3.13, Seller has not received written notice of any such claim,
asserting the invalidity, misuse or unenforceability, infringement,
misappropriation or other violation of any Intellectual Property of any third
party, or challenging Seller’s ownership of or rights to use or license any
Business IP, and, to Seller’s Knowledge, there are no grounds for any such claim
or challenge.
 
 (e)           The operation of the Business as presently conducted by Seller
does not  infringe, misappropriate or otherwise violate the rights of any Person
(including, without limitation, the rights of Seller after giving effect to the
transactions contemplated by this Agreement), and no written notice of
infringement, misappropriation or other violation that is still unresolved has
been received by Seller as of the effective date of this Agreement.
 
 (f)           To Seller’s Knowledge, there is not and has not been any
unauthorized use or disclosure, infringement, misappropriation or other
violation by any person (including without limitation, any employee or
consultant of Seller) of any of the Business IP owned or used by Seller.
 
 (g)           Seller is taking or has taken all commercially reasonable actions
necessary to maintain, and, to Seller’s Knowledge, Seller is taking or has taken
all actions necessary to protect, the Business IP that is owned by Seller prior
to the effective date of this Agreement and, to Seller’s Knowledge, the owner of
any Business IP of any third party, is taking or has taken all the actions
necessary to maintain and protect all such third party Business IP, including in
each case, recording documents of title and releases of security interests
required to perfect such rights.  To Seller’s Knowledge, none of the Business
IP, the value of which to Seller is or was contingent upon maintenance of the
confidentiality thereof, has been disclosed to any Person, except Persons under
the obligation to maintain the confidentiality thereof.  Each of Seller’s
employees, officers, consultants, and any other party that has created any
Intellectual Property used or held for use by Seller in connection with the
Business, has executed a written assignment for the transfer of ownership of
such Intellectual Property to Seller.
 
 (h)           To Seller’s Knowledge, the Business IP owned or used by Seller is
valid and enforceable.
 
 (i)           Except as set forth in Part 3.13, Seller does not have any
obligation to compensate any Person for its use of any Business IP.
 
 (j)           Except as set forth in Part 3.13, Seller has not granted to any
Person, any license (whether oral, written, implied or otherwise) to use any of
the Business IP, whether or not requiring payment of royalties, except for
implied licenses granted by Seller in connection with the sale of products in
the Ordinary Course.
 
 (k)           Except as set forth in Part 3.13, Seller has not given to any
person any warranty, indemnification obligation or hold harmless obligation in
connection with any Business IP, except for statutory warranties given in the
Ordinary Course in connection with the sale of goods or as set forth in the
product warranties addressed by Section 3.25.

 
24

--------------------------------------------------------------------------------

 
 
 (l)           Except as disclosed in Part 3.13, Seller has the right to use and
disclose, without obligations to any other person, all Business IP owned by or
licensed to Seller.
 
 (m)           To Seller’s Knowledge, none of the Business IP has been or is
subject to any interference, cancellation, reexamination, reissue, opposition,
or any other proceeding challenging priority, scope, validity, or ownership
anywhere in the world.
 
3.14        No Breaches of Legal Requirement or Governing Documents.  Seller
(with respect to the Business) is not and has not been in default under or in
breach or violation of any Legal Requirement except in each case where such
default, breach or violation does not, individually or in the aggregate, have a
Material Adverse Effect, or the provisions of any material permit, franchise, or
license issued by any Governmental Authority, or any provision of its
organizational documents, as applicable.  Seller has not has received any notice
alleging such default, breach or violation.  Neither the execution of this
Agreement nor the Closing do or will constitute or result in any default, breach
or violation of any Legal Requirement, permit, franchise, or license issued by
any Governmental Authority, or any provision of its organizational documents.
 
3.15        Regulatory Compliance.
 
 (a)           Seller holds all licenses, permits and other authorizations and
approvals required by the FDA or any other Governmental Authority to conduct the
Business as presently conducted, and each such license, permit, authorization or
approval is valid, in full force and effect, and listed in Part 3.15(a).  Seller
is in compliance in all material respects with each such license, permit,
authorization and approval and neither the execution of this Agreement nor the
Closing do or will constitute or result in a default under or violation of any
such permit, license, authorization or approval.
 
 (b)           No license, approval, clearance, authorization, registration,
certificate, permit, filing, notification or supplement or amendment thereto
that Seller has received or made to the FDA or any other Governmental Authority
to conduct the Business has been limited, suspended, modified or revoked and, to
Seller’s Knowledge, there is no reason to believe that the FDA or any other
Governmental Authority is considering such action.
 
 (c)           There is no actual, or to Seller’s Knowledge, threatened,
enforcement action by the FDA or any other Governmental Authority that has
jurisdiction over the operations of Seller or the Business, and Seller has not
received notice of any pending or threatened claim against Seller for such an
enforcement action, and Seller has not received any communication that any
Governmental Authority is considering such action.
 
 (d)           All reports, documents, claims and notices required to be filed,
maintained, or furnished to the FDA or any other Governmental Authority by
Seller with respect to the Business have been so filed, maintained or furnished,
except where the failure to do so would not have a Material Adverse Effect.  To
Seller’s Knowledge, all such reports, documents, claims, and notices were
complete and correct on the date filed (or were corrected in or supplemented by
a subsequent filing) such that no Liability exists with respect to such filing.

 
25

--------------------------------------------------------------------------------

 
 
 (e)           Seller has not received any FDA Form 483, notice of adverse
finding, warning letters, untitled letters or other correspondence or written
notice from the FDA or other Governmental Authority alleging or asserting
noncompliance with any Legal Requirements applicable to the Business or the
Products or any licenses, approvals, clearances, authorizations, registrations,
certificates, permits, filings, notifications and supplements or amendments
thereto required by any Legal Requirements applicable to the Business or the
Products, and, to Seller’s Knowledge, there is no reason to believe that the FDA
or any other Governmental Authority is considering such action.
 
 (f)           Seller confirms that the Products are Class I exempt devices
under  FDA regulations and Class II(a) devices under the Medical Device
Directive of the European Union and as such are exempt from clinical trials for
efficacy and safety purposes.  As such, Seller has not, directly or indirectly
through any third party, conducted any studies, tests or preclinical or clinical
trials under the U.S. Food Drug and Cosmetic Act or similar international
regulatory statutes to the intended purpose of which is obtaining a marketing
clearance for any of the Products or with respect to the Purchased Assets of a
type or nature that would be subject to any Legal Requirement.
 
 (g)           The manufacture by or on behalf of Seller of the Products is
being conducted in material compliance with all applicable Legal Requirements,
including the FDA’s current Good Manufacturing Practices required by the FDA’s
Quality System Regulations (“QSR”). All complaints about the Products that have
been received by Seller have been timely reviewed, evaluated, and investigated
as appropriate, and adequate corrective and preventive action has been or is in
the process of being timely implemented, all as required under 21 C.F.R.
Sections 820.100, 820.198 and other applicable provisions of the QSR. In
addition, Seller is in compliance with all other FDA requirements and all other
Legal Requirements applicable to the Business and the Products in all material
respects. The Products have been commercially distributed by Seller to its
distributors in material compliance with any conditions of approval set forth by
the FDA. Seller has complied in all material respects with all such conditions
of approval. To Seller’s Knowledge, Seller has not made any false, misleading,
or otherwise inaccurate statements to the FDA or any other Governmental
Authority.
 
 (h)           Except as described in Part 3.15(h), Seller has never, either
voluntarily or involuntarily, initiated, conducted, or issued, or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, warning notice, “dear doctor” letter, investigator notice or other
notice or action disclosing an alleged defect or lack of safety or efficacy of
any Product, and no report has been filed or is required to have been filed with
respect to any Product under any Legal Requirements.  To Seller’s Knowledge,
there exist no facts that are reasonably likely to cause (i) the recall, market
withdrawal or replacement of any Product; (ii) a change in the marketing
classification or a change in labeling of any Product; (iii) a termination or
suspension of marketing of any Product; (iv) liability for returns or other
product liability claims with respect to any Product; or (v) an obligation to
report to any Governmental Authority regarding any Product.

 
26

--------------------------------------------------------------------------------

 

3.16        Contracts and Commitments.  Except as set forth in Part 3.16 and for
any Contract with Buyer, Seller is not a party to or otherwise obligated under
any of the following Contracts that principally relate to the Business, the
Purchased Assets, or the Assumed Liabilities, whether written or oral:
 
 (a)           Any single Contract providing for an expenditure in excess of
$15,000 or Contracts with the same or affiliated vendor(s) providing for an
expenditure in excess of $25,000, in the aggregate, for the same, or a related
product or service;
 
 (b)           Any single Contract providing for the sale of products or
services in an amount in excess of $15,000 or Contracts with the same or
affiliated customer(s) providing for the sale of products or services in an
amount in excess of $25,000;
 
 (c)           Any Contract providing for the purchase of goods or services
which has not yet been completed;
 
 (d)           Any Contract pursuant to which Seller (with respect to the
Business) is the lessee or sublessee of, or holds or operates, any real or
personal property owned or leased by any other person or entity (other than
leases of personal property leased in the Ordinary Course with annual lease
payments no greater than $10,000);
 
 (e)           Any revocable or irrevocable power of attorney relating to the
Purchased Assets or the Business granted to any person, firm or corporation for
any purpose whatsoever;
 
 (f)           Any arrangement or other agreement relating to the Purchased
Assets or the Business which involves (i) a sharing of profits, (ii) future
payments of $5,000 or more per annum to other persons, or (iii) any teaming,
joint venture, partnership or similar contract or arrangement;
 
 (g)           Any sales agency, sales representation, distributorship or
franchise agreement relating to the Purchased Assets or the Business;
 
 (h)           Any arrangement or other agreement with, including any payments
to, a physician;
 
 (i)           Any Contract prohibiting Seller (with respect to the Business)
from competing with any Person or prohibiting Seller or any Business Employee
(other than for the benefit of Seller) from freely engaging in the Business
anywhere in the world;
 
 (j)           Any Contract wherein Seller (with respect to the Business) agreed
to indemnify a customer for damages or losses arising from the customer’s own
actions;
 
 (k)           Any union or collective bargaining agreement;
 
 (l)           Any Contract pursuant to which the Business (A) uses any
Intellectual Property of any other Person (other than unmodified, commercially
available, off-the-shelf computer software that (1) has a replacement cost per
license agreement (for all of the Business’s end users of such software) of less
than $100,000 per year or (2) all of such excluded software together has an
aggregate replacement cost of $300,000 or less), (B) incorporates any
Intellectual Property of any other Person in any of its Products, (C) granted or
agreed to grant any other Person the right to use any material Intellectual
Property, (D) developed or had developed any material Intellectual Property, or
(E) assigned or agreed to assign ownership of any material Intellectual
Property;

 
27

--------------------------------------------------------------------------------

 
 
 (m)           Any Contract between Seller (in connection with the Business), on
the one hand, and any subsidiary, shareholder, director, or officer or
Affiliate, or family member of such Affiliate, of the Business or a Seller (in
connection with the Business) on the other hand;
 
 (n)           Any Contract or option relating to the acquisition or sale by the
Business of any material asset or group of assets, or any other ownership
interest in, the Business, other than this Agreement; or
 
 (o)           Any Contract containing (A) a most-favored-nation, best pricing
or other similar term or provision by which another party to such Contract is or
could become entitled to any benefit, right or privilege which, under the terms
of such Contract, must be at least as favorable to such party as those offered
to another Person or (B) a requirement to deal exclusively with or grant
exclusive rights or rights of first refusal to any customer, vendor, supplier,
distributor, contractor or other party.
 
3.17        Validity of Assumed Contracts.  Each Assumed Contract is a valid and
binding obligation of Seller and, to Seller’s Knowledge, the other parties
thereto in accordance with its terms and conditions.  To Seller’s Knowledge,
neither Seller nor any other party to such a Contract is in material default
under or in material violation of such Contract, and there are no disputes with
regard to any such Contract.  To Seller’s Knowledge, no event has occurred
which, with the passage of time or the giving of notice, or both, would
constitute, and, except as set forth in Part 3.2(c), neither the execution of
this Agreement nor the Closing hereunder do or will constitute or result in, a
default under or a violation of any Assumed Contract by Seller or any other
party to such Assumed Contract or would cause the acceleration of any obligation
of any party thereto or the creation of a Lien upon any Purchased Asset, or
would require any consent thereunder.  Seller has delivered to Buyer a true,
complete and accurate copy of each written Contract required to be disclosed in
Part 3.16 and a true, complete and accurate description of each oral Contract
required to be disclosed in Part 3.16, and none of such Contracts has been
modified or amended in any respect, except as reflected in such disclosure to
Buyer.
 
3.18        Customers and Suppliers.
 
 (a)           Part 3.18(a) sets forth a true, complete and correct list of
Seller’s customers of the Business for the year ended December 31, 2010 to which
Seller had sales in an amount in excess of $10,000 in such year, other than
Buyer (with respect to whom no representations or warranties are given) and
Ethicon Endo-Surgery, Inc.  As of the date of this Agreement, the Business has
no material pending disputes with any such customer or Ethicon Endo-Surgery,
Inc., and to Seller’s Knowledge, no material dispute is threatened by or against
any such customer or Ethicon Endo-Surgery, Inc.  Seller has not received any
written indication from any such customer of Seller to the effect that, and has
no reason to believe that, such customer will stop, or decrease the rate of,
buying materials, products or services from Seller. No such customer has
modified the material terms of (i) any existing Contract or (ii) to Seller’s
Knowledge, its business relationship with Seller, and to Seller’s Knowledge, no
customer listed in Part 3.18(a) intends to modify the material terms of any
existing Contract or business relationship.

 
28

--------------------------------------------------------------------------------

 
 
 (b)           Part 3.18(b) sets forth a true, complete and correct list of the
five (5) largest suppliers of the Business by volume of purchases (by dollar
volume) for the year ended December 31, 2010.  As of the date of this Agreement,
the Business has no material pending disputes with any such supplier, and to
Seller’s Knowledge, no material dispute is threatened by or against any such
supplier.  Seller has not received any written indication from any such supplier
of Seller to the effect that, and has no reason to believe that, such supplier
will stop, or decrease the rate of, supplying materials, products or services to
Seller.  No such supplier has modified the material terms of (i) any existing
Contract or (ii) to Seller’s Knowledge, its business relationship with Seller,
and to Seller’s Knowledge, no supplier listed in Part 3.18(b) intends to modify
the material terms of any existing Contract or business relationship.
 
3.19        Employees, Consultants and Agents; Compensation.
 
 (a)           Seller has provided to Buyer a true, complete and accurate list
of the following for each Business Employee:  (w) the current rate of
compensation (if any) payable to such person, (x) any paid vacation time owing
to such person, (y) any incentive or bonus payments (if any) payable to such
person, and (z) the date of employment or engagement of each such person.  Other
than secretarial and office support staff or as set forth in Part 3.19(a),
Seller does not engage any other employees or paid consultants whose duties are
material to the operation of the Business.
 
 (b)           Except as set forth in Part 3.19(b), no Business Employee is a
party to, or is otherwise bound by, any agreement or arrangement, including any
confidentiality, non-competition or proprietary rights agreement, between such
employee and any other person or entity that in any way adversely affected,
affects or may affect (i) the performance of his or her duties as an employee of
Seller or, after Closing, of Buyer, or (ii) the ability of Seller or Buyer to
conduct the Business.  To Seller’s Knowledge, none of the Business Employees
intends to terminate his or her employment with Seller.
 
 (c)           All payments to agents, consultants and others made by Seller in
connection with the Business have been in payment of bona fide fees and
commissions and not as bribes or as otherwise illegal or improper payments.  All
such payments have been made directly to the parties providing the services for
which such payments were made, and no such payment has been paid in a manner
intended to avoid currency controls or any party’s tax reporting or payment
obligations.  Seller has properly and accurately reflected on its books and
records: (i) all compensation paid to and perquisites provided to or on behalf
of the Business Employees, and (ii) all compensation and perquisites that are
due and payable to the Business Employees, but which have not been paid or
provided at the Closing Date.  Such compensation and perquisites have been
properly and accurately disclosed in the Financial Statements and other public
or private reports, records or filings of Seller, to the extent required by
Legal Requirement.

 
29

--------------------------------------------------------------------------------

 
 
 (d)           With respect to each Business Employee, (i) Seller hired such
Business Employee in compliance with the IRCA; and (ii) Seller has complied with
all recordkeeping and other regulatory requirements under IRCA.
 
3.20        Labor Matters.  Except as set forth in Part 3.20:
 
 (a)           Seller is not a party to or bound by any collective bargaining,
works council, union representation or similar agreement or arrangement and no
collective bargaining agreement is currently being negotiated and no organizing
effort is currently being made with respect to Seller’s employees;
 
 (b)           There is no labor strike, dispute, slowdown, or stoppage pending
or threatened against Seller;
 
 (c)           No right of representation exists respecting Business Employees
and there exists no unresolved claim of a right of representation respecting
Business Employees; and
 
 (d)           There is not now pending, or, to Seller’s Knowledge, threatened,
nor has there been since January 1, 2005, any charge or complaint against Seller
by the National Labor Relations Board, any state or local labor or employment
agency or any representative thereof, and the execution or consummation of this
Agreement will not result in any such charge or complaint.
 
3.21        Employee Benefit Matters.
 
 (a)           Except as set forth in Part 3.21, no Plan is maintained or
contributed to by Seller or by any other corporation or trade or business
controlled by, controlling or under common control with Seller (within the
meaning of Code Section 414 or ERISA Section 4001(a)(14) or 40001(b)) (“ERISA
Affiliate”) or has been maintained or contributed to in the last six (6) years
by either Seller or an ERISA Affiliate, or with respect to which either Seller
or any ERISA Affiliate has or may have any liability.  True, correct, and
complete copies of all documents creating or evidencing any Plan listed in Part
3.21 have been delivered to Buyer.
 
 (b)           To the extent applicable, each Plan listed in Part 3.21 in all
material respects complies with, has been administered, operated and maintained
in compliance with, its terms and in compliance with, and Seller does not have
any direct or indirect liability for non-compliance under, ERISA or any other
Legal Requirement applicable to any such Plan.  To the extent applicable with
respect to each Plan listed in Part 3.21, true, correct and complete copies of
the most recent Forms 5500 have been delivered to Buyer.  Each Plan listed in
Part 3.21 that is intended to qualify under Section 401(a) or Section 509(c)(9)
of the Code has received a favorable determination letter from the Internal
Revenue Service (a copy of which has been provided to Buyer) and related trusts
have been determined to be exempt from taxation.  To Seller's Knowledge, nothing
has occurred that would cause, and no Action is pending or threatened, which
could reasonably be expected to result in the loss of such exemption or
qualification.

 
30

--------------------------------------------------------------------------------

 

 (c)           No Plan listed in Part 3.21 is a multiemployer plan or
single-employer plan (as defined in Section 4001 of ERISA) which is subject to
Title IV of ERISA, and neither Seller nor any ERISA Affiliate has ever
contributed or been obligated to contribute to any such plan.
 
 (d)           Neither Seller nor any ERISA Affiliate has terminated a Plan
which is an employee pension benefit plan as defined in Section 3(2) of ERISA
since January 1, 2005, and no “reportable event” (as defined in ERISA) or
“prohibited transaction” (as defined in the Code Section 4975 or ERISA Sections
406 or 407 for which a statutory or administrative exemption does not exist) has
occurred or is threatened to occur with respect to any Plan listed in Part 3.21.
 
 (e)           With respect to any Plan listed in Part 3.21 which is a welfare
plan as defined in Section 3(1) of ERISA: (i) each such welfare plan which is
intended to meet the requirements for tax-favored treatment under Subchapter B
of Chapter 1 of the Code meets such requirements (and a copy of the ruling
letter with respect to any VEBA which is implementing such Plan has been
provided to Buyer); (ii) there is no disqualified benefit (as such term is
defined in Code Section 4976(b)) which would subject either Seller or Buyer to a
tax under Code Section 4976(a); and (iii) each such welfare plan complies in all
material respects with the applicable requirements of Code Section 4980B(f).
 
 (f)           Other than as required by COBRA or as set forth on Part 3.21,
Seller does not have any liability or obligation to provide life, medical or
other welfare benefits to former or retired employees dedicated to the Business
at the time of separation or retirement from the Company.
 
 (g)           Full payment has been made of all amounts due under each of the
Plans listed in Part 3.21 and to each person employed or formerly employed by
Seller that are required under the terms of such Plans, and full payment will be
made of all amounts that are required to be so paid through the Closing Date.
 
 (h)           All insurance premiums (including premiums to the PBGC) have been
paid in full, subject only to normal retrospective adjustments in the ordinary
course, with regard to the Plans listed in Part 3.21 for policy years or other
applicable policy periods ending on or before the Closing Date.
 
 (i)           Except as set forth in Part 3.21, the consummation of
transactions contemplated by this Agreement will not result in any of the
Business Employees becoming entitled to any additional benefits or in any
acceleration of the time of payment or vesting of any benefits under any Plan,
including a severance benefit.
 
 (j)           There is no pending, or to Seller’s Knowledge threatened, Action
against or involving any Plan described in Part 3.21 hereof and there is no
basis for any such Action, and there are no facts which could give rise to any
such Action, other than routine claims for benefits thereunder.
 
 (k)           All contributions, expenses and liabilities relating to all of
the Plans described in Part 3.21 will be made prior to the Closing Date or will
be, on the Closing Date, fully and properly accrued on the books and records of
Seller and the Financial Statements reflect all of such liabilities in a manner
satisfying the requirements of Financial Accounting Standards 87 and 88.

 
31

--------------------------------------------------------------------------------

 
 
3.22        Overtime, Back Wages, Vacation and Minimum Wage.  Seller is in
compliance in all material respects with all Legal Requirements governing
overtime, wages and other payments owed to Business Employees.  No Business
Employee has given notice to Seller of any claim against Seller (whether under
Legal Requirement, any employment agreement or otherwise) on account of or for,
and no Governmental Authority has given notice to Seller of any claim against
Seller on behalf of any Business Employee, related to (a) overtime pay, other
than overtime pay for the current payroll period, (b) wages or salary (excluding
current bonus, accruals and amounts accruing under “employee benefit plans,” as
defined in Section 3(3) of ERISA) for any period other than the current payroll
period, (c) vacation, time off or pay in lieu of vacation or time off, other
than that earned in respect of the current fiscal year, or (d) any violation of
any Legal Requirement relating to minimum wages, overtime pay or maximum hours
of work.  No written or oral commitments or agreements to increase wages or
salaries of Business Employees exist. No written or oral commitments or
agreements to increase wages or salaries of Business Employees exist.
 
3.23        Discrimination and Occupational Safety and Health.  Except as set
forth in Part 3.23 since January 1, 2005, no person or party (including, but not
limited to, Governmental Authority of any kind) has asserted any Action against
Seller relating to any Business Employee arising out of any Legal Requirement
relating to discrimination in employment, harassment, employment practices
(including wrongful termination), family leave, or occupational safety and
health standards and no such Action is threatened.  Since January 1, 2005,
Seller has not received any written notice from any Governmental Authority, or
other person or entity, alleging a violation of occupational safety or health
standards with respect to the Business.  Except as set forth in Part 3.23, there
are no pending workers compensation claims involving Seller and any Business
Employee.  Seller has delivered to Buyer a true, correct and complete list of
all workers compensation claims against Seller by any Business Employee made
over the five years preceding the Closing Date.
 
3.24        Insurance Policies.
 
 (a)           Set forth in Part 3.24 is a list of all insurance policies and
bonds currently in force covering or relating to the properties, operations or
personnel of the Business and, with respect to insurance policies covering
product liability and similar occurrence based risks, in force at any time since
January 1, 2005.  Such schedule clearly indicates which of such policies are
claims made and which of such policies are occurrence based.  All of such
insurance policies are in full force and effect (with respect to the applicable
coverage periods), and Seller is not in default with respect to any of its
obligations under any of such insurance policies.
 
 (b)           Seller has at all times maintained:  (i) commercial general and
product liability insurance against such risks as are customarily insured
against by companies similar to it, and (ii) insurance as required by law or
under any agreement to which Seller is or has been a party, including, without
limitation, unemployment and workers’ compensation coverage.

 
32

--------------------------------------------------------------------------------

 

3.25        Product and Service Warranties.  Set forth in Part 3.25 are the
standard forms of product and service warranties and guarantees offered by
Seller with respect to the Products and all other outstanding product and
service warranties and guarantees with respect to the Products that are
currently outstanding are included in the written contracts of Seller disclosed
in Part 3.16 or are disclosed on this Part 3.25.  No oral product or service
warranties or guarantees with respect to the Products have been made by
Seller.  No person or party (including, but not limited to, Governmental
Authorities of any kind) has asserted any Action against Seller under any Legal
Requirement relating to unfair competition, false advertising or other similar
claims arising out of warranties, guarantees, specifications, manuals or
brochures or other advertising materials used in connection with the Business.
 
3.26        Product Liability Claims.  Except as described in Part 3.26, since
January 1, 2005, Seller has not received notice or information as to any claim
or allegation of personal injury, death, or property or economic damages, any
claim for punitive or exemplary damages, any claim for contribution or
indemnification, or any claim for injunctive relief in connection with the
design, manufacture, marketing, sale, distribution, servicing or use of any
Product.  Part 3.26 accurately and completely describes all such claims,
together in each case with the date such claim was made, the amount claimed, the
disposition or status of such claim (including settlement or judgment
amount).  Buyer will not incur any losses or expenses for product liability or
similar claims with respect to products manufactured or services performed by
Seller prior to the Effective Time.
 
3.27        Environmental Matters.  The operations of the Business materially
comply with all Environmental Legal Requirements.  Seller has all licenses,
permits, authorizations, registrations and other approvals required under any
Environmental Legal Requirement and required for the operation of the Business,
and has filed applications for all licenses, permits, authorizations,
registrations and other approvals to the extent that such applications are
required to be applied for with respect to its reasonably anticipated future
operations of the Business.  Neither Seller nor operations of the Business nor,
to Seller’s Knowledge, former operations of the Business, is subject to any
written order from or agreement with any Governmental Authority, nor subject to
any proceeding, respecting any Environmental Legal Requirement, Environmental
Claim or Hazardous Material.  Seller has not received any communication in any
form from a Governmental Authority or other third party alleging that Seller is
not in compliance with any Environmental Legal Requirement or seeking penalties,
damages or injunctive relief for past non-compliance.  There are no Hazardous
Materials or other conditions or circumstances arising from the operation of the
Business, or relating to any Hazardous Material or waste disposal or release by
Seller that would reasonably be expected to result, either individually or in
the aggregate, in an Environmental Claim.
 
3.28        Foreign Operations and Export Control.  Seller has at all times, in
connection with the Business, acted:
 
 (a)           pursuant to valid qualifications to do business in all
jurisdictions outside the United States where such qualification is required by
local Legal Requirement;
 
 (b)           in compliance in all material respects with all applicable
foreign Legal Requirement, including without limitation, Legal Requirement
relating to foreign investment, foreign exchange control, immigration,
employment and taxation;

 
33

--------------------------------------------------------------------------------

 

 (c)           without notice of violation of and in compliance with all
relevant anti-boycott laws, including without limitation, Section 999 of the
Code and regulations and guidelines issued pursuant thereto and the Export
Administration Regulations administered by the U.S. Department of Commerce, as
amended, including all reporting requirements;
 
 (d)           without violation of any export control or sanctions laws, orders
or regulations, including without limitation, the Export Administration
Regulation administrated by the U.S. Department of Commerce and sanctions and
embargo executive orders and regulations administered by the Office of Foreign
Assets Control of the U.S. Treasury Department, as amended, and without
violation and in compliance with any required export or re-export licenses or
authorizations granted under such laws, regulations or orders; and
 
 (e)           without violation of the Foreign Corrupt Practices Act of 1977,
as amended.
 
3.29        Related Party Transactions.  Except as set forth in Part 3.29, none
of Seller or any of its Affiliates (a) has, or during the last three fiscal
years has had, any direct or indirect interest in, or is, or during the last
three fiscal years was, a director, officer or employee of, any person that is a
client, customer, supplier, lessor, lessee, debtor, creditor or competitor of
Seller or (b) is, or during the last three fiscal years has been, a party to any
agreement or transaction with Seller.  All transactions between Seller or its
Affiliate which relate to the Business were on commercially reasonable and
arms-length terms.
 
3.30        Books and Records and Financial Controls.
 
 (a)           True, correct and complete copies of the books of account, bank
accounts, and other corporate records of Seller (to the extent primarily
relating to or material to the Business) have been made available to Buyer and
such books and records have been maintained in accordance with good business
practices.
 
 (b)           Seller uses reasonable efforts to ensure that, with respect to
the Business, (i) transactions are executed with management’s authorization;
(ii) transactions are recorded as necessary to permit preparation of the
financial statements of Seller and maintain accountability for Seller’s assets;
(iii) access to Seller’s assets is permitted only in accordance with
management’s authorization; (iv) accounts, notes and other receivables are
recorded accurately, and proper and adequate procedures are implemented to
effect the collection thereof on a current and timely basis; and (v) the
methodology for recording inventory has been consistently applied amongst the
reporting periods.
 
3.31        Board Approval and Recommendation.  Seller’s board of directors, or
an authorized committee thereof (collectively, “Seller’s Board”), at a meeting
duly called and held prior to the date hereof, and not subsequently rescinded or
modified in any way, has duly (i) unanimously declared the advisability of and
approved this Agreement and the Transition Services Agreement and determined
that this Agreement, the Transition Services Agreement and the transactions
contemplated hereby and thereby are fair to and in the best interests of Seller,
its subsidiaries and its stockholders as a whole and (ii) resolved to recommend
that the stockholders of Seller vote in favor of a resolution approving the
transactions contemplated herein at the Stockholder Meeting (the “Board
Recommendation”).  Seller has taken all necessary actions so that the provisions
of Section 203 of the DGCL, as amended, will not apply to the transactions
contemplated by this Agreement.  No other state takeover statute is applicable
to the transactions contemplated by this Agreement.  Seller does not have any
“poison pill” or similar antitakeover device.
 
 
34

--------------------------------------------------------------------------------

 
 
3.32        Brokers, Finders and Other Offers.  Except as described in Part
3.32, no finder, broker, agent, or other intermediary, acting on behalf of
Seller is entitled to a commission, fee, or other compensation or obligation in
connection with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby.  Seller is not subject to any letter of
intent, agreement, understanding or commitment with any third party (other than
Buyer) or its agents or representatives, written or unwritten, regarding any
offer, proposal, or indication of interest involving the purchase, sale or
transfer of all or a material portion of the Purchased Assets or the Business,
and Seller has discontinued any negotiations with and furnishing of information
to any such third party or its agents or representatives.
 
3.33        No Other Representations or Warranties. Except for the
representations and warranties contained in this Article 3, neither Seller nor
any other Person has made or makes any other express or implied representation
or warranty, either written or oral, on behalf of Seller.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby makes the following representations and warranties, each of which
is true and correct on the date hereof and shall survive the Closing Date and
the transactions contemplated hereby to the extent set forth herein.
 
4.1          Corporate Power and Existence.
 
(a)           Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
 
(b)           Buyer has all requisite power and authority to own, lease and use
its assets and to transact the business in which it is engaged, and holds all
authorizations, franchises, licenses and permits required therefore and all such
authorizations, franchises, licenses and permits are valid and
subsisting.  Buyer is duly licensed or qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such license or
qualification is required except for jurisdictions where the failure to be so
qualified would not have a material adverse effect on Buyer.
 
(c)           Buyer has the corporate power to enter into this Agreement, to
perform its obligations hereunder, and to consummate the transactions
contemplated hereby.  Buyer is not a party to, subject to or bound by any
Contract, Legal Requirement or Order which does or would (i) conflict with or be
breached or violated or the obligations thereunder accelerated or increased
(whether or not with notice or lapse of time, or both) by the execution,
delivery or performance by Buyer of this Agreement, or (ii) prevent the carrying
out of the transactions contemplated hereby.

 
35

--------------------------------------------------------------------------------

 

4.2          Valid and Enforceable Agreement; Authorization;
Non-Contravention.  This Agreement has been duly executed and delivered by Buyer
and constitutes a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, except that such enforcement may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights
generally, and (ii) general principles of equity.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized, approved and ratified by all necessary action on the part
of Buyer.
 
4.3          Brokers, Finders.  No finder, broker, agent or other intermediary,
acting on behalf of Buyer, is entitled to a commission, fee or other
compensation in connection with the negotiation or consummation of this
Agreement or the Employment Agreements to which Buyer is a party or any of the
transactions contemplated hereby or thereby.
 
4.4          Inspection.  Without prejudice to Buyer’s rights under Section 6.8
and Article 9, Buyer acknowledges that, prior to its execution of this
Agreement, (i) it has been afforded access to and the opportunity to inspect or
review Seller’s facilities and records relating to the Business, the Assumed
Contracts and certain other due diligence materials, and (ii) it is relying only
upon Seller’s representations and warranties expressly contained herein and
Buyer’s own inspections and investigation in order to satisfy itself as to the
condition and suitability of the Business and Purchased Assets, including the
amount and nature of the Assumed Liabilities.  Buyer agrees that no prior,
contemporaneous, or subsequent oral statements, representations, inferences,
promises, understandings or course of conduct or dealing may be relied upon
unless set forth in writing and signed by authorized agents of each Party.
 
4.5          Availability of Funds.
 
(a)           On the Closing Date, Buyer will have sufficient funds to pay (i)
the aggregate Cash Payment in accordance with Article 2 and to consummate the
transactions contemplated by this Agreement and (ii) all fees and expenses
required to be paid by Buyer in connection therewith.
 
(b)           Attached hereto as Exhibit 4.5(b) is a true, correct and complete
signed copy of the commitment letter(s), dated as of the date hereof, obtained
by Buyer providing for financing in respect of the transactions contemplated by
this Agreement (the “Commitment Letters”).  The Commitment Letters are in full
force and effect, are valid and binding obligations of each of the parties
thereto and are not subject to any contingencies or conditions that are not set
forth in the copies of the Commitment Letters attached hereto as Exhibit
4.5(b).  Other than the Commitment Letters, Buyer has not entered into any side
letters, contracts, agreements or other arrangements pursuant to which any
person has the right to modify or amend the terms of the financing contemplated
by the Commitment Letters.  The Commitment Letters have not been amended or
modified prior to the date hereof and the respective commitments contained in
the Commitment Letters have not been reduced, withdrawn or rescinded prior to
the date hereof.  The Commitment Letters constitute the entire and complete
agreement between the parties thereto with respect to the financing contemplated
thereby and no event has occurred which, with or without notice, lapse of time
or both, would constitute a default or breach under any term or condition of the
Commitment Letters, and Buyer has no reason to believe that it or any other
party thereto will be unable to satisfy on a timely basis any term or condition
of closing to be satisfied pursuant to the Commitment Letters.  Buyer or an
Affiliate thereof on its behalf has fully paid any and all commitment or other
fees required by the Commitment Letters to be paid by the date hereof.

 
36

--------------------------------------------------------------------------------

 
 
ARTICLE 5
COVENANTS NOT TO COMPETE, DISCLOSE OR HIRE
 
5.1          Covenant Not to Compete.  In consideration of the sale of the
Purchased Assets, the assumption of the Assumed Liabilities and the consummation
of the transactions contemplated hereby, Seller agrees that it shall not, and
shall cause each of its Affiliates not to:
 
(a)           During the five (5) year period from and after the Closing Date
(the “Restrictive Period”), directly or indirectly through any entity, as a
principal, employee, partner, shareholder, member, officer, director, manager,
agent, lender, paid or unpaid consultant or otherwise, compete with, assist in
or provide financial resources to any activity which involves the marketing,
distribution or sale of devices primarily used for the diagnosis or
identification of cancer in human beings anywhere in the United States and
anywhere outside the United States where the Business is currently conducted or
as of the Closing Date planned to be conducted; provided, however, that the
running of such time period shall be tolled during any period of time during
which Seller or any of its Affiliates violates this paragraph; provided further,
that the foregoing shall not prohibit Seller or any of its Affiliates from
owning 3% or less of the outstanding equity securities of any entity whose
securities are listed on any national securities exchange; provided further, for
the avoidance of doubt, that the foregoing shall not prohibit Seller or any of
its Affiliates from engaging in the marketing, distribution or sale of biologics
or pharmaceuticals, including radiopharmaceuticals.
 
(b)           Use or disclose to anyone except authorized personnel of the
Business and Governmental Authorities pursuant to a Legal Requirement, and shall
ensure such receiving authorized personnel are subject to written
confidentiality restrictions consistent with the representations and warranties
set forth in Section 3.13(g), whether or not for Seller’s benefit or otherwise,
any trade secrets or confidential matters primarily concerning or material to
the Business, including, without limitation, secrets, customer lists and credit
records, employee data, sales representatives and their territories, mailing
lists, consultant arrangements, pricing policies, operational methods, marketing
plans or strategies, product development and techniques or plans, research and
development programs and plans, business acquisition plans, new personnel
acquisition plans, designs and design projects, software code, any Business IP
(unless previously publicly disclosed in a manner which would not and does not
constitute a breach of this Agreement or any other relevant agreement) and any
other research or business information material to Business which Seller
currently deems to be confidential (whether or not a trade secret under
applicable law); or
 
(c)           Directly or indirectly, during the Restrictive Period, solicit,
encourage to leave employment, or hire any person employed by Buyer on the date
hereof, any person hired by Buyer prior to termination or expiration of the
Transition Services Agreement or any Business Employee (whether or not such
Business Employee accepts employment with Buyer or terminates its employment
with Buyer) or induce or attempt to induce, or assist anyone else to induce or
attempt to induce, any customer of Buyer to reduce or discontinue its business
with Buyer or disclose to anyone else the name and/or requirements of any such
customer; provided, however, that the running of such time period shall be
tolled during any period of time during which Seller or any of its Affiliates
violates this paragraph.

 
37

--------------------------------------------------------------------------------

 
 
5.2          Enforceability.
 
(a)           Seller hereby acknowledges the broad territorial scope of the
covenant contained in Section 5.1, but acknowledges and agrees that the
restrictions are reasonable and enforceable in view of, among other things, (i)
the narrow range of activities prohibited, (ii) the national and international
markets in which the Business operates and in which the products of the Business
are sold, (iii) the confidential, proprietary and trade secret information of
the Business to which Seller may have had access and (iv) the fact that a
business which competes with the Business could greatly benefit if it were to
obtain the confidential information of the Business.
 
(b)           Seller acknowledges that the foregoing restrictions are reasonable
and agrees that in the event of any breach thereof the harm to Buyer and the
Business will be irreparable and without adequate remedy at law and therefore
that injunctive relief with respect thereto will be appropriate.  In the event
that a court of competent jurisdiction determines, in an action brought by or on
behalf of Buyer, that any of the foregoing provisions are unenforceable as
stated, the parties intend that such restrictions be modified to permit the
maximum enforceable restriction on Seller’s and its Affiliates’ competition with
the Business.
 
ARTICLE 6
ADDITIONAL COVENANTS OF THE PARTIES
 
6.1          Conduct of Business Until Closing.
 
(a)           Except as otherwise provided in this Agreement, from and after the
date of this Agreement through the Closing, Seller will:  (i) conduct the
operations of the Business in the Ordinary Course, (ii) use reasonable best
efforts to maintain insurance in such amounts and against such risks and losses
as are consistent with past practice and apply all insurance proceeds received
with respect to claims made for the Purchased Assets to replace or repair, as
applicable, such Purchased Assets and (iii) use reasonable best efforts to:  (A)
preserve intact the Business’ business organizations, (B) keep available the
services of its current officers and the Business Employees, (C) preserve its
relationships with customers, creditors and suppliers, (D) maintain its books,
accounts and records, (E) in all material respects comply with any applicable
Legal Requirements, (F) maintain the property of the Business in substantially
the condition currently existing, normal wear and tear excepted, and (G)
maintain the Business IP in full force and effect.  Nothing contained in this
Agreement will give Buyer, directly or indirectly, rights to control or direct
the operations of Seller prior to the Closing.  Subject to the terms and
conditions of this Agreement, through the Closing, Seller will exercise complete
control and supervision of the Business.
 
(b)           Notwithstanding the foregoing, except as Buyer may otherwise
consent to or approve in writing on and after the date hereof and prior to the
Closing Date with respect to the Business, Seller agrees not to take any of the
following actions on or prior to the Closing:

 
38

--------------------------------------------------------------------------------

 
 
(i)           amend its certificate of incorporation or bylaws (or equivalent
governing documents) in any manner which could reasonably be expected to
adversely affect the transactions contemplated hereby;
 
(ii)          merge or consolidate with any entity or acquire any interest in
any business or entity (whether by purchase of assets, purchase of stock, merger
or otherwise) (with respect to Seller, in any manner which could reasonably be
expected to adversely affect the transactions contemplated hereby);
 
(iii)         liquidate, dissolve or effect any recapitalization or
reorganization in any form;
 
(iv)         sell, lease, license, transfer, encumber or otherwise dispose of
any of the Purchased Assets or any interests therein, in each case that are
material, individually or in the aggregate, to the Business, other than
Permitted Liens or Purchased Assets used, consumed, replaced or sold in the
Ordinary Course;
 
(v)          sell, license, abandon or transfer any Business IP;
 
(vi)         create, incur, assume or suffer to exist any new Liens (except
Permitted Liens) affecting any of the Purchased Assets;
 
(vii)        change any of the accounting principles or practices used by it in
the preparation of the Financial Statements or revalue or reclassify in any
material respect any of the Purchased Assets or the Assumed Liabilities,
including any reductions in the reserve provisions relating to Inventory or
Accounts Receivable, except as required by GAAP;
 
(viii)       change in any material respect its pricing policies or credit
practices, the rate or timing of its payment of accounts payable or its
collection of accounts receivable or change its earnings accrual rates on
Contracts, except as required by GAAP;
 
(ix)          increase the compensation payable or to become payable to, any
Business Employee, except increases in compensation as may be required by
existing executive and employee compensation plans, mandated by Legal
Requirement or consistent with past practices in the Ordinary Course;
 
(x)           (i) change the overall character of the business, operations,
activities and practices of the Business in any material way; (ii) enter into,
terminate or amend in any material respect any Contract (except to the extent
necessary to obtain any consents for transfer contemplated by this Agreement);
or (iii) except in the Ordinary Course, sell, lease, or grant any option to sell
or lease, give a security interest in or otherwise create any Lien (other than a
Permitted Lien) on any of the assets of the Business;

 
39

--------------------------------------------------------------------------------

 

(xi)          pay, discharge, settle or satisfy any material claims, liabilities
or obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise) relating to the Business, other than the payment, discharge or
satisfaction, in the Ordinary Course or in accordance with their terms, of
liabilities reflected or reserved against in the Financial Statements (or the
notes thereto), or not required by GAAP to be so reflected or reserved, or waive
any material benefits of, or agree to modify any material confidentiality,
standstill, non- solicitation or similar agreement relating to the Business to
which Seller is a party;
 
(xii)         create or issue or grant any option or other right to subscribe,
purchase or redeem any of their securities;
 
(xiii)        enter into any binding agreement or arrangement with the FDA (or
any similar regulatory authority), with respect to the Business, which relates
to any period or periods after the Effective Time;
 
(xiv)       enter into any binding agreement or arrangement with the IRS (or any
similar Tax authority), with respect to the Business, which relates to any
period or periods after the Effective Time;
 
(xv)        fail to use their reasonable efforts to comply with all applicable
Legal Requirements affecting or relating to the Business; or
 
(xvi)       enter into any agreement (conditional or otherwise) to do any of the
foregoing.
 
6.2          Tax Covenants.
 
(a)           All sales, use, transfer, value added, excise, stamp, documentary,
registration, real estate transfer, transaction, real estate gains, and other
similar Taxes, if any, incurred in connection with the transactions contemplated
by this Agreement shall be borne and paid fifty percent (50%) by Buyer and fifty
percent (50%) by Seller when due.
 
(b)           Subject to and as provided in Section 6.2(a), all Taxes applicable
to or payable with respect to with the Business or the Purchased Assets in
respect of any taxable periods ending on or before the Effective Time are the
responsibility of and shall be paid by Seller.  All Taxes that arise out of the
operation of the Business or the Purchased Assets attributable to any Taxable
period that begins on or before the Closing Date and ends after the Closing Date
(a “Straddle Period”) shall be apportioned between Buyer and Seller in the
following manner:  All Taxes that arise out of the operation of Business or the
Purchased Assets attributable to that portion of a Straddle Period ending on the
Closing Date (the “Pre-Closing Straddle Period”) shall be attributable to
Seller, and all Taxes that arise out of the operation of the Business or the
Purchased Assets attributable to that portion of a Straddle Period that begins
after the Closing Date shall be attributable to Buyer.  In the case of any Taxes
that arise out of the operation of the Business Purchased Assets for a Straddle
Period, the portion of such Taxes that are allocated to the Pre-Closing Straddle
Period shall be (x) the amount that would be payable if the relevant Taxable
period ended at the end of the Closing Date pursuant to an interim closing of
the books in the case of all Taxes (other than the Taxes described in (y) below)
and (y) in the case of Taxes not imposed on or measured by net income, gross
income, receipts or capital and that cannot be allocated based upon an interim
closing of the books, the amount of such Tax for the entire Taxable period
multiplied by a fraction the numerator of which is the total number of days in
that portion of such Taxable period ending at the end of the Closing Date and
the denominator of which is the total number of days in such Taxable period.

 
40

--------------------------------------------------------------------------------

 
 
(c)           From and after the Closing Date, to the extent reasonably
requested by the other party, and at such party’s expense, Seller and Buyer
shall assist and cooperate with the other in the preparation and filing of any
Tax Return described in this Section 6.2 and shall assist and cooperate with the
other in preparing for any disputes, audits or other litigation relating to
Taxes for which the other party is responsible pursuant to this
Agreement.  Seller and Buyer further agree, upon request, to use their
commercially reasonable efforts to obtain any certificate or other document from
any Governmental Authority or any other person as may be necessary to mitigate,
reduce or eliminate any Tax (including additions thereto or interest and
penalties thereon) that could be imposed with respect to the transactions
contemplated in this Agreement.  Buyer and Seller shall cooperate with each
other in the conduct of any Tax audit or other Tax proceedings and each shall
execute and deliver such powers of attorney and other documents as are necessary
to carry out the intent of this Section 6.2.  Any Tax audit or other Tax
proceeding shall be deemed to be a Third Person claim subject to the procedures
set forth in Section 9.5.
 
(d)           Buyer and Seller agree that, pursuant to the “Standard Procedure”
provided in Section 4 of Revenue Procedure 2004-53, 2004-34 I.R.B. 320, with
respect to the filing and furnishing of IRS Forms W-2, W-3, W-4, W-5 and
941.  Seller will cooperate with Buyer by supplying Buyer with all relevant
wage, withholding and other relevant information with respect to of the Business
Employees on a timely basis.
 
(e)           Seller agrees to execute such documents as are necessary in order
to transfer and assign to Buyer all state unemployment insurance wage bases and
experience and tax rates with regard to the calendar year that includes the
Closing Date.
 
(f)           Buyer agrees to cooperate with Seller in the event Seller chooses
to undertake a like-kind exchange described in Section 1031 of the Code with
respect to any or all of the Purchased Assets, including providing any
information and executing any documents or certificates reasonably requested by
Seller.
 
(g)           Any Tax refunds that are received by Buyer, and any amounts
credited against Tax to which Buyer becomes entitled, on account of the
operation of the Business or the Purchased Assets during Tax periods or portions
thereof on or before the Effective Time and to which Taxes Seller has
indemnified Buyer pursuant to Section 9.1, shall be for the account of Seller,
and Buyer shall tender to Seller any such refund or the amount of any such
credit within 30 days after its receipt thereof or entitlement thereto.
 
(h)           Seller shall use its commercially reasonable efforts to obtain a
tax status compliance certificate, tax clearance certificate, or similar
certificate, if available, from Ohio and all other state Governmental
Authorities in which Seller files Tax Returns covering Taxes for which Seller
files Tax Returns in such state as identified in Part 3.5(c).  If available,
such certificates shall be in the form normally and customarily provided by such
state Governmental Authority dated no more than sixty (60) days prior to the
Closing Date.

 
41

--------------------------------------------------------------------------------

 
 
6.3          Obligations with Respect to Employees.
 
(a)           Effective as the Effective Time, Seller shall terminate the
employment of each Business Employee and shall, effective upon employment with
Buyer, release each Transferred Employee (as defined below) from any
non-competition obligations owed to Seller to the extent such obligations relate
to the Business.  Buyer shall offer employment, effective as of the Effective
Time and subject to Buyer’s normal employment practices, to each of the Business
Employees.  Buyer shall have no obligation to employ any Business Employee other
than on an “at will” basis.  Notwithstanding the preceding sentence, however,
Seller shall be responsible for all costs arising on account of periods ending
with the Effective Time with respect to all of the Business Employees (including
without limitation, all accrued wages, bonus, vacation and sick leave,
retirement benefits, insurance and health benefits and other employment costs,
and all federal and state withholding, social security and employment taxes
payable in connection therewith).
 
(b)           Seller shall indemnify and defend Buyer and its affiliates,
subsidiaries, directors, officers, participants, attorneys, employees,
consultants and agents, from and against any and all damages, penalties, losses,
liabilities, costs or expenses whatsoever (including attorneys’ fees and costs)
and claims therefor asserted by any current or former employee of Seller as of
the Closing Date or in connection with the operation of the Business prior to
the Closing Date to the extent that such claim or liability arises from or as a
result of Seller’s ownership of the Business.  Buyer shall indemnify, defend and
hold Seller harmless from and against all costs and obligations of employment
for each of the Business Employees that become employees of Buyer in connection
with Closing (the “Transferred Employees”), arising on account of periods
beginning with the Effective Time, including, without limitation, consequences
of termination after the Effective Time, whether or not such costs and
obligations are calculated by reference to duration of employment that may have
begun before the Effective Time.
 
(c)           It is the intent of the parties hereto to close this transaction
and address all matters relating to the Business Employees in such a manner as
to ensure that the Worker Adjustment and Retraining Notification Act, 29 USC §
2102 et seq. (“WARN”) is not invoked.  Buyer shall indemnify, defend, and hold
harmless Seller from and against any and all Losses (as defined hereinafter),
whether direct or indirect, known or unknown, or foreseen or unforeseen, that
may be incurred by, or asserted against, any such indemnified party arising out
of or relating to Buyer’s or Seller’s failure to comply with WARN with respect
to Business Employees in connection with the transactions described in this
Agreement.
 
(d)             No provision of this Section 6.3 shall create any third-party
beneficiary rights in any Person, including without limitation employees or
former employees (including any beneficiary or dependent thereof) of Seller or
Buyer, unions or other representatives of such employees or former employees, or
trustees, administrators, participants, or beneficiaries of any Plan, and no
provision of this Section 6.3 shall create such third-party beneficiary rights
in any such Person in respect of any benefits that may be provided, directly or
indirectly, under any Plan, including the currently existing Plan.  Nothing
contained in this Section 6.3 is intended to be or shall be considered to be an
amendment of any plan, program, agreement, arrangement or policy of Buyer or any
of its Affiliates, nor shall it interfere with Buyer’s or any of its Affiliates’
right to amend, modify or terminate any plan, program or arrangement or to
terminate the employment of any employee.

 
42

--------------------------------------------------------------------------------

 
 
(e)           Seller shall retain all responsibilities and obligations for COBRA
continuation coverage under the provisions of Section 4980B of the Code and
Section 601 of ERISA (and any subsidy in respect of COBRA under the American
Recovery and Reinvestment Act of 2009, as amended) for those individuals who (i)
as of the Closing Date are currently receiving COBRA continuation coverage from
a Plan sponsored by a Seller or an ERISA Affiliate, (ii) are eligible for COBRA
continuation coverage from such a Plan as a result of a qualifying event
incurred prior to the Closing Date and (iii) are eligible for COBRA continuation
coverage due to an employee suffering a loss of employment with Seller in
connection with the transactions contemplated hereunder on or after the Closing
Date.  Seller or an ERISA Affiliate shall have the sole responsibility to
maintain a group health plan for the period following the Closing Date which is
required in order to enable Seller to comply with its obligations and
responsibilities described in this Section 6.3.
 
(f)           During the five year period from and after the Closing Date, Buyer
or its Affiliates shall not, directly or indirectly, solicit, encourage to leave
employment, or hire any person employed by Seller on the date hereof other than
the Business Employees or any person hired by Seller prior to the termination or
expiration of the Transition Services Agreement; provided, however, that the
running of such time period shall be tolled during any period of time during
which a Buyer or any of its Affiliates violates this paragraph.  For purposes of
this Section 6.3(f), it is expressly agreed that none of GTCR Golder Rauner,
LLC, Newstone Capital Partners, L.P., or any of their respective affiliates
shall be deemed to be an Affiliate of Buyer.
 
6.4          Stockholder Meeting; Recommendation; Proxy Material.
 
(a)           Seller shall cause a meeting of its stockholders (the “Stockholder
Meeting”) to be duly called and held as soon as reasonably practicable for the
purpose of voting on the approval and adoption of the sale of the Business in
accordance with the terms of this Agreement.  Seller’s Board shall use its
reasonable best efforts to obtain the Stockholder Approval.  Seller shall submit
this Agreement to its stockholders at the Stockholder Meeting.
 
(b)           Seller’s Board shall not (x) withdraw or modify, or propose
publicly to withdraw or modify, in a manner adverse to Buyer, its Board
Recommendation (the “Seller Withdrawal Recommendation”) or (y) approve or
recommend or propose publicly to approve or recommend to any of Seller’s
stockholders, or otherwise permit or cause Seller to accept or enter into, an
Acquisition Proposal  (any action described in this clause (i) being referred to
as a “Seller Adverse Recommendation Change”), (ii) neither Seller nor any of its
subsidiaries shall approve, recommend, publicly propose or enter into any
agreement with respect to an Acquisition Transaction, (iii) neither Seller nor
any of its subsidiaries shall release any third party from, or waive any
provisions of, any confidentiality and standstill agreement to which Seller is a
party.

 
43

--------------------------------------------------------------------------------

 

(c)           Seller will use its reasonable best efforts to prepare and file,
within ten (10) Business Days of the date hereof, a preliminary Proxy Statement
with the SEC and will use its reasonable best efforts to respond to any comments
of the SEC and to cause the Proxy Statement to be mailed to Seller’s
stockholders as promptly as practicable after responding to all such comments to
the satisfaction of the SEC.  Seller shall give Buyer and its counsel the
opportunity to review the Proxy Statement and all amendments and supplements
thereto, prior to their being filed with the SEC.  Seller will notify Buyer
promptly of the receipt of any comments from the SEC or its staff and of any
request by the SEC or its staff for amendments or supplements to the Proxy
Statement or for additional information and will supply Buyer with copies of all
correspondence between Seller or any of its representatives, on the one hand,
and the SEC, on the other hand, with respect to the Proxy Statement or the
transactions contemplated by this Agreement.  If at any time prior to the
Stockholder Meeting there shall occur any event that should be set forth in an
amendment or supplement to the Proxy Statement, Seller will promptly prepare and
mail to its stockholders such an amendment or supplement.
 
(d)           None of the information supplied by Seller for inclusion or
incorporation by reference in the Proxy Statement or any amendment thereof or
supplement thereto will, at the time the Proxy Statement or any amendment
thereof or supplement thereto is first mailed to Seller’s stockholders and at
the time of the Stockholder Meeting, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading.  The Proxy Statement will be prepared
in accordance with and comply as to form in all material respects with the
requirements of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder, as in effect from time to time.
 
6.5          Nonsolicitation.
 
(a)           Prior to the earlier of the Closing or the termination of this
Agreement, Seller shall not, and shall not authorize or permit any of its
Affiliates, directors, officers, employees, agents or representatives
(including, without limitation, Platinum-Montaur Life Sciences, LLC), directly
or indirectly, to solicit, initiate or encourage (including by way of furnishing
or disclosing non-public information) any inquiries or the making of any
proposal with respect to any merger, consolidation or other business combination
involving the Business or Seller or the acquisition of all or substantially all
of the assets or capital stock of the Business or Seller (an “Acquisition
Transaction”), or negotiate, explore or otherwise engage in discussions with any
Person, or enter into any agreement, with respect to any Acquisition Transaction
or enter into any agreement, arrangement or understanding requiring it to
abandon, terminate or fail to consummate any of the transactions contemplated by
this Agreement.
 
(b)           Seller shall, and shall cause each of its Affiliates, directors,
officers, employees, agents or representatives, to immediately cease any
solicitations, discussions or negotiations existing on the date of this
Agreement with any Person (other than the parties hereto) that has made or
indicated an intention to make a proposal in respect of an Acquisition
Transaction.
 
(c)           Seller shall advise Buyer in writing within 48 hours of the
receipt, directly or indirectly, of any inquires or proposals relating to an
Acquisition Transaction and shall promptly furnish to Buyer either a copy of
such proposal or a written summary of all of the material terms of such
proposal, including the name of the party making such inquiry or proposal.

 
44

--------------------------------------------------------------------------------

 
 
6.6          Use of Neoprobe Marks; Neoprobe Site.
 
(a)           Seller shall, (i) as soon as practicable after the Closing Date
and in any event within six (6) months following the Closing Date, cease to make
any use of any of the Neoprobe Marks, including any name or mark confusingly
similar thereto both in the United States and outside of the United States.  In
furtherance thereof, as promptly as practicable but in no event later than six
(6) months following the Closing Date, Seller shall remove, strike over or
otherwise obliterate all Neoprobe Marks from all materials used in the United
States or outside the United States, including any vehicles, business cards,
schedules, stationery, packaging materials, displays, signs, promotional
materials, manuals, forms, computer software and other materials.
 
(b)           For the one (1) year period commencing on the day after the
Closing Date, Buyer shall maintain on the home page of the Neoprobe Site a
hyperlink to an alternate URL promoting Seller and its other businesses, which
URL shall be determined by Seller in its reasonable discretion, provided that
such URL complies with Section 6.6(a) and all other provisions of this
Agreement.
 
6.7          Distribution Rights.
 
(a)           Effective upon Closing, the Distribution Agreement shall
automatically terminate and no longer be in effect; provided, however, that the
termination of the Distribution Agreement shall not relieve either party of any
indemnity obligations arising prior to the Closing Date.
 
(b)           In the event that Seller (or any of its Affiliates) desires to
engage a third party to distribute any medical device used in surgical oncology
primarily having a diagnostic purpose, including, without limitation, medical
devices used for the detection of fluorescence labeled compounds or antibodies
(“Other Products”), then (i) for a period of five (5) years following the
Closing Date Buyer shall have a right of first refusal to distribute such Other
Products on commercially reasonable terms no less favorable to Buyer than the
terms offered by an unaffiliated third party, but in no event less favorable to
Buyer than the terms set forth in the Distribution Agreement; and thereafter
(ii) for a period of an additional seven (7) years Buyer shall have a right of
first refusal to distribute such Other Products on commercially reasonable terms
no less favorable to Buyer than the terms offered by an unaffiliated third
party.  Seller shall promptly notify Buyer in writing of its desire to engage a
third party to distribute Other Products, summarizing the principal business and
economic terms offered by an unaffiliated third party, and Buyer (or any of its
Affiliates) shall have a period of thirty (30) days within which it shall have
the right to notify Seller of its election to distribute Other Products,
including the proposed terms of such distribution.  Notwithstanding the
foregoing, in the event that Seller is acquired by a third party prior to the
expiration of the 12-year period, the provisions of this Section 6.7(b) shall
not apply to such acquiror and its Affiliates other than Seller and its
Affiliates existing immediately prior to such acquisition.
 
6.8          Access Pending Closing.  Subject to applicable Law and
confidentiality restrictions, Seller shall, at all reasonable times prior to
Closing, make the plants, properties, management, books and records of Seller,
in respect of the Business and management employees of the Business, available
during normal business hours to Buyer, its representatives, financial advisors,
consultants, lenders and auditors, and Seller shall, in respect of the Business
and employees of the Business, furnish or cause to be furnished to such Persons
during such period all such information and data concerning the same as such
Persons may reasonably request.

 
45

--------------------------------------------------------------------------------

 


6.9          Books and Records.
 
(a)           The Parties shall cooperate fully with each other after the
Closing so that each Party has access, for any proper purpose, to the business
records, contracts and other information existing at the Closing Date, insofar
as they relate to the Purchased Assets, the Assumed Liabilities or the conduct
of the Business prior to the Closing (whether such records are in the possession
of Buyer or Seller).  The party in possession of any files, books or records
existing at the Closing Date, insofar as they relate to the Purchased Assets,
the Assumed Liabilities or the conduct of the Business prior to the Closing,
shall use its reasonable efforts to not destroy such files, books or records for
a period of six (6) years after the Closing Date without giving the other party
at least ninety (90) days’ prior written notice, during which time such other
party shall have the right (subject to Section 6.9(b)) to examine and to remove
any such files, books and records prior to their destruction; provided that, if
Seller retains any files, books or records (i) maintained under Seller’s quality
management system, (ii) maintained in connection with any submission to, or
issued by, the FDA or any similar non-US Governmental Authority, (iii)
maintained in connection with any submission under, or issued under, the
European Community Medical Device Directive, or (iv) maintained in connection
with the Company’s design history files or device master records, in each case
to the extent such files, books or records relate to the Products, Seller shall
use its reasonable efforts to not destroy such files, books or records without
giving the Buyer at least ninety (90) days’ prior written notice, during which
time such other party shall have the right (subject to Section 6.9(b)) to
examine and to remove any such files, books and records prior to their
destruction.
 
(b)           The access to files, books and records contemplated by subsection
(a) above shall be during normal business hours and upon not less than two (2)
days’ prior written request, shall be subject to such reasonable limitations as
the Party having custody or control thereof may impose to preserve the
confidentiality of information contained therein, shall only be available if the
Party seeking access has a proper purpose, and shall not extend to material
subject to a claim of privilege unless expressly waived by the Party entitled to
claim such privilege.
 
6.10        Government and Third Party Consents.  Prior to the Closing, Seller
shall give all required notices to third parties and Governmental Authorities
and will use its reasonable best efforts to obtain all licenses and permits,
consents, waivers, approvals, authorizations, declarations and filings listed on
Part 3.2(c) which are required to consummate the transactions contemplated by
this Agreement.  Notwithstanding the foregoing, only those licenses and permits,
consents, waivers, approvals, authorizations, declarations and filings listed on
Schedule 6.10 will be required to be obtained by Seller on or prior to the
Closing Date (collectively, the “Required Consents”).  Buyer will provide
reasonable cooperation with Seller with respect to obtaining the Required
Consents; provided that, Buyer will not be obligated to make any payment or
expenditure with respect to obtaining the Required Consents.  Seller shall
cooperate with Buyer in obtaining all licenses and permits, consents, waivers,
approvals, authorizations, declarations and filings necessary to operate the
Business which will not be a Purchased Asset; provided that, Seller will not be
obligated to make any payment or expenditure with respect to obtaining such
licenses and permits, consents waivers, approvals authorizations declaration and
filings.
 
 
46

--------------------------------------------------------------------------------

 
 
6.11        Accounts Receivable.  In the event that any Accounts Receivable,
other than any Accounts Receivable payable by Buyer, that were in existence at
the Closing Date (or any portion thereof) remain uncollected on the date which
is ninety (90) days after the Closing Date, then Buyer may require Seller to
repurchase from Buyer such uncollected Accounts Receivable at the face amount
thereof.  In such case, Buyer shall assign its rights to such uncollected
Accounts Receivable to Seller and provide Seller with all records related
thereto.
 
6.12        Press Release.  The Parties agree that no press release or other
public statement concerning the negotiation, execution and delivery of this
Agreement or the transactions contemplated hereby shall be issued or made
without the prior written approval of both Seller and Buyer (which approval
shall not be unreasonably withheld), except as required by the rules of any
national securities exchange, national securities association or
over-the-counter market, foreign or domestic, as applicable, or applicable Law,
in which case the Party making such disclosure will first provide to the other
Party the text of the proposed disclosure, the reasons such disclosure is
required and the time and manner in which the disclosure is intended to be made.
 
6.13        Cooperation.  On or after the Closing Date, the Parties shall, on
request, cooperate with one another by furnishing any additional information,
executing and delivering any additional documents and instruments, including
contract assignments, and doing any and all such other things as may be
reasonably required by the Parties or their counsel to consummate or otherwise
implement the transactions contemplated by this Agreement.  In connection with
the Liabilities assumed by Buyer and the Liabilities retained by Seller pursuant
to this Agreement, each of the Parties hereto shall, and shall cause their
Affiliates and employees to, aid, cooperate with and assist the other Party in
their defense of such assumed or retained Liabilities, by, among other things,
providing such other Party with full access to pertinent records at such times
as such other party or parties may reasonably request.  With respect to the
assignment, prosecution, and maintenance  of Intellectual Property, Seller and
Buyer shall reasonably cooperate for the purposes of transferring ownership and
the responsibility to administer, prosecute, and maintain the Intellectual
Property to Buyer, including but not limited to the furnishing to Buyer within
ten (10) days following the Closing Date: (a) a copy of Seller’s attorney docket
related to Business IP; and (b) an itemized list, as of Closing Date, of all
maintenance fees, issue fees, annuities, prosecution fees,  prosecution
responses, and any other fee or response  due within 180 days following the
Closing Date.  Seller shall also furnish to Buyer all material computer files,
correspondence, and other records relating to the Taxes, renewals, and all other
filings and maintenance relating to the Business IP.  Seller shall reimburse
Buyer for any payments or fees related to the Business IP paid by Buyer after
Closing Date to the extent such fees were due on or before Closing.
 
6.14        Delivery of Monthly Financials.  Until the Closing Date, Seller
shall, as promptly as practicable but in no event later than thirty (30) days
after the end of each calendar month, prepare and deliver to Buyer any unaudited
balance sheet and statements of operations of the Business for such calendar
month.  Such unaudited statements shall be prepared on a basis consistent with
the preparation of the Business Financial Statements.
 
 
47

--------------------------------------------------------------------------------

 
 
6.15        Licenses and Permits. Seller shall use commercially reasonable
efforts to cooperate with and assist Buyer and its Affiliates (i) in
transferring all transferrable permits, licenses, authorizations or approvals to
Buyer or its designated Affiliate to the extent such permits, licenses,
authorizations or approvals are not necessary or desirable for Seller after the
Closing, and (ii) in obtaining for Buyer or its designated Affiliate, on a
post-Closing basis, those permits, licenses, authorizations or approvals as may
be necessary to operate and conduct the Business as now conducted or to occupy
any premises in which the Business is operated or conducted.
 
6.16        Update of Seller Disclosure Schedule.  Seller has the right from
time to time prior to the Closing to supplement the Seller Disclosure Schedule
with respect to any events or conditions arising hereafter which if existing on
the date of this Agreement would have been required to be set forth or described
in the Seller Disclosure Schedule; provided, however, that no such supplement
shall be deemed to modify the representations or warranties made in this
Agreement, or be effective to cure any breach of Seller hereunder, with respect
to the satisfaction of the closing conditions in Article 7, or with respect to
the exercise of any rights to indemnification pursuant to Article 9.
 
ARTICLE 7
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
 
The obligation of Buyer to proceed with the Closing shall be subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions precedent, any of which may be waived in whole or in part by Buyer:
 
7.1          Accuracy of Representations and Warranties and Performance of
Obligations.  All representations and warranties made by Seller in or pursuant
to this Agreement shall be true and correct in all material respects, except for
those representations and warranties that are qualified as to materiality which
shall be true and correct in all respects, on and as of the Closing Date with
the same effect as if such representations and warranties had been made on and
as of the Closing Date, except to the extent that any such representation or
warranty by its terms relates to an earlier date, and except to the extent of
any change expressly consented to in writing by Buyer, and Seller shall have
performed or complied in all material respects with all covenants, agreements
and conditions contained in this Agreement required to be performed or complied
with at or prior to the Closing.  Seller shall deliver to Buyer at the Closing a
certificate of an officer of Seller certifying that the conditions stated in
this Section 7.1 have been fulfilled.
 
7.2          Consents and Approvals.  All filings with Governmental Authorities
shall have been made and any necessary authorizations, consents or approvals
required from such authorities shall have been obtained and shall be in full
force and effect.
 
7.3          No Litigation or Contrary Judgment.  On the Closing Date there
shall exist no valid Order, statute, rule, regulation, executive order, stay,
decree, judgment or injunction which prohibits or prevents the consummation of
the transactions contemplated by this Agreement.


 
48

--------------------------------------------------------------------------------

 
 
7.4          No Material Adverse Effect.  There shall not have occurred after
the date hereof any event that has had or reasonably would be expected to have a
Material Adverse Effect.
 
7.5          Stockholder Approval.  The Stockholder Approval shall have been
obtained.
 
7.6          Deliveries of Seller at Closing.  At Closing, Seller shall deliver
or cause to be delivered to Buyer:
 
(a)           one or more applicable bills of sale with respect to the Purchased
Assets, in form and substance reasonably acceptable to Buyer and Seller, duly
executed by Seller;
 
(b)           an assignment and assumption agreement with respect to the Assumed
Liabilities, in form and substance reasonably acceptable to Buyer and Seller,
duly executed by Seller;
 
(c)           one or more assignments of the Intellectual Property described in
Part 3.13, in form and substance reasonably acceptable to Buyer, duly executed
by Seller, together with such other assignment and conveyance documents that
Buyer reasonably requests to effectuate the transactions contemplated hereby,
together with all files and documents (including with respect to searches,
opinions and other analyses) relating thereto;
 
(d)           the Transition Services Agreement, duly executed by Seller;
 
(e)           all Required Consents;
 
(f)           the written release of all Liens (other than Permitted Liens)
relating to the Purchased Assets, in form and substance acceptable to Buyer,
executed by the holder of or parties to each such Lien;
 
(g)           a certificate of good standing of Seller, dated no more than five
Business Days prior to the Closing Date, from the Secretary of State of
Delaware;
 
(h)           a copy, certified by the Secretary of Seller to be true, complete
and correct as of the Closing Date, of the Certificate of Incorporation, bylaws
and resolutions of the shareholders of Seller, authorizing and approving the
transactions contemplated hereby;
 
(i)           the certificate required of Seller pursuant to Section 7.1; and
 
(j)           such other customary documents, instruments or certificates as
shall be reasonably requested by Buyer and as shall be consistent with the terms
of this Agreement.
 
ARTICLE 8
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
 
The obligation of Seller to proceed with the Closing shall be subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions precedent, any of which may be waived in whole or in part by Seller:


 
49

--------------------------------------------------------------------------------

 
 
8.1          Accuracy of Representations and Warranties and Performance of
Obligations.  All representations and warranties made by Buyer in this Agreement
shall be true and correct in all material respects, except for those
representations and warranties that are qualified as to materiality which shall
be true and correct in all respects, on and as of the Closing Date with the same
effect as if such representations and warranties had been made on and as of the
Closing Date, except to the extent that any such representation or warranty by
its terms relates to an earlier date, and except to the extent of any change
consented to by Seller, and Buyer shall have performed or complied in all
material respects with all covenants, agreements and conditions contained in
this Agreement required to be performed or complied with at or prior to the
Closing.  Buyer shall deliver to Seller at the Closing a certificate of an
officer of Buyer certifying that the conditions stated in this Section 8.1 have
been fulfilled.
 
8.2          Consents and Approvals.  All filings with Governmental Authorities
or any other third parties shall have been made and any necessary
authorizations, consents or approvals required from such authorities or third
parties shall have been obtained and shall be in full force and effect.
 
8.3          No Litigation or Contrary Judgment.  On the Closing Date there
shall exist no valid Order, statute, rule, regulation, executive order, stay,
decree, judgment or injunction which prohibits or prevents the consummation of
the transactions contemplated by this Agreement.
 
8.4          Deliveries of Buyer at Closing.  At Closing, Buyer shall deliver to
Seller:
 
(a)           by cash or wire transfer, the Cash Payment in immediately
available funds in accordance with the wire instructions set forth on Schedule
8.4(a);
 
(b)           an assignment and assumption agreement with respect to the Assumed
Liabilities, in form and substance reasonably acceptable to Buyer and Seller,
duly executed by Buyer;
 
(c)           one or more assignments of Intellectual Property of Seller, in
form and substance acceptable to Buyer, duly executed by Buyer to the extent
necessary and warranted;
 
(d)           the Transition Services Agreement, duly executed by Buyer;
 
(e)           certificate of good standing of Buyer, dated no more than five
Business Days prior to the Closing Date, from the Secretary of State of
Delaware;
 
(f)           the certificate required of Buyer pursuant to Section 8.1; and
 
(g)           such other customary documents, instruments or certificates as
shall be reasonably requested by Seller and as shall be consistent with the
terms of this Agreement.


 
50

--------------------------------------------------------------------------------

 
 
ARTICLE 9
INDEMNIFICATION
 
9.1          Indemnification of Buyer.
 
(a)           Seller shall hold Buyer and its Affiliates, and their respective
shareholders, directors, officers, employees, successors, assigns, and agents
(the “Buyer Indemnified Persons”), harmless and indemnify each of the Buyer
Indemnified Persons from and against any and all claims, losses, damages,
liabilities, expenses or costs (but net of any Tax detriment or Tax benefit when
and if realized) (“Losses”), plus reasonable attorneys’ fees and expenses
incurred in connection with Losses and/or enforcement of this Agreement
(collectively, the “Indemnified Losses”) incurred or to be incurred by any of
them resulting from or arising out of; (i) any breach or violation of a
representation or warranty made by Seller in Article 3 of this Agreement,
(ii) any breach, violation or non-fulfillment of a covenant or agreement made by
Seller in this Agreement, (iii) the ownership, use or possession of the Excluded
Assets, (iv) the Excluded Liabilities, and (v) fraud or intentional
misrepresentation or criminal acts.  Seller hereby waives any claim for
contribution or indemnity from any of the Transferred Employees with respect to
any Indemnified Losses.
 
(b)           In addition to any other indemnification granted herein and
notwithstanding the survivability or limits, if any, of any representation
contained herein or the absence of any representation herein, Seller agrees to
hold the Buyer Indemnified Persons harmless and shall indemnify each of them
from and against liabilities of Seller for Taxes or liability, if any, for Taxes
of others, including, but not limited to, Seller or any of its Affiliates, or
damage or Indemnified Losses payable with respect to Taxes claimed or assessed
against Buyer with respect to the Business or the Purchased Assets (i) for any
taxable period, or portion thereof, ending on or before the Effective Time
(except as otherwise specified in Section 6.2), or (ii) for any taxable period
resulting from a breach by Seller of any of the representations or warranties or
covenants contained in Sections 3.5 or 6.2 hereof.  Seller also agrees to
indemnify, defend and hold harmless the Buyer Indemnified Persons from and
against any and all Indemnified Losses sustained by Buyer in a taxable period
ending after the Effective Time that arises out of the settlement or other
resolution (without the consent of Buyer) of a proposed Tax adjustment that
relates to a taxable period ending on or before the Effective Time (except as
otherwise specified in Section 6.2(a) or 6.2(b)).
 
(c)           With respect to any indemnity payment under this Section 9.1, the
parties agree to treat, to the extent permitted by Legal Requirement, all such
payments as an adjustment to the consideration paid for the sale and transfer of
the Purchased Assets.


 
51

--------------------------------------------------------------------------------

 
 
9.2          Indemnification of Seller.  Buyer shall hold Seller and its
Affiliates, and their respective members, shareholders, directors, managers,
officers, employees, successors, assigns, and agents, harmless and indemnify
each of them from and against any and all Indemnified Losses incurred or to be
incurred by any of them resulting from or arising out of (i) any breach or
violation of a representation or warranty made by Buyer in Article 4 of this
Agreement, (ii) any breach or violation of a covenant or agreement made by Buyer
in this Agreement, (iii) the Assumed Liabilities, or (iv) the operation
(including the payment of Taxes attributable to periods after the Effective
Time) of the Business after the Effective Time.
 
9.3          Survival.  The respective representations and warranties made by
the parties in Article 3 and Article 4 shall survive the Closing Date but shall
expire eighteen (18) months after the Closing Date, unless a claim with respect
thereto shall have been made prior to such date against the party or parties
responsible for indemnification hereunder (collectively, the “Indemnifying
Party”), in which case such representation and warranty shall survive until such
claim is resolved in accordance with the terms hereof, except that (i) the
representations and warranties under Sections 3.1 (Corporate Existence and
Power), 3.2 (Valid and Enforceable Agreement; Authorization; Non-Contravention),
3.10 (Title to Purchased Assets), 4.1 (Corporate Existence and Power) and 4.2
(Valid and Enforceable Agreement; Authorization; Non-Contravention) shall
survive indefinitely, (ii) the representations and warranties under Section 3.13
(Intellectual Property) shall survive for a period of five (5) years after the
Closing Date, and (iii) the representations and warranties under Sections 3.5
(Taxes) and 3.21 (Employee Benefit Matters) shall survive until 30 days after
the expiration of all applicable statutes of limitation, including any
suspensions, tollings or extensions thereof (the representations and warranties
set forth in this clauses (i) – (iii) collectively, the “Fundamental Reps”).  No
party shall be entitled to indemnification for breach of any representation and
warranty set forth in Article 3 and Article 4 unless a Notice of Claim of such
breach has been given to the Indemnifying Party within the period of survival of
such representation and warranty as set forth herein.
 
9.4          Notice of Claim; Satisfaction of Claim.  Upon obtaining knowledge
of any Indemnified Losses, any person entitled to indemnification under Section
9.1 or 9.2 (the “Injured Party”) shall give written notice to the Indemnifying
Party specifying the facts constituting the basis for such claim and the amount,
to the extent known, of the claim asserted (such written notice being
hereinafter referred to as a “Notice of Claim”); provided, however, that the
right of a Person to be indemnified hereunder shall not be adversely affected by
a failure to give such Notice of Claim unless, and then only to the extent that,
an Indemnifying Party is prejudiced thereby.  If the Indemnifying Party disputes
such claim of indemnification, it shall notify the Injured Party thereof within
thirty (30) days after receipt of the Notice of Claim, whereupon the parties
shall meet and attempt in good faith to resolve their differences with respect
to such claim or indemnification.  If the dispute has not been resolved within
thirty (30) days after the parties first meet to attempt such resolution, then
either of such parties can bring an Action against the other party to recover
such Indemnified Losses in a court of competent jurisdiction.  If the
Indemnifying Party does not dispute the Injured Party’s claim of
indemnification, the Indemnifying Party shall pay the amount of any valid claim
within thirty (30) days after receipt of the Injured Party’s Notice of Claim.


 
52

--------------------------------------------------------------------------------

 


9.5          Right to Contest Claims of Third Persons.  If an Injured Party is
entitled to indemnification hereunder because of a claim asserted by any
claimant other than an indemnified Person hereunder (“Third Person”), the
Injured Party shall give a Notice of Claim to the Indemnifying Party promptly
after such assertion is actually known to the Injured Party; provided, however,
that the right of a Person to be indemnified hereunder in respect of claims made
by a Third Person shall not be adversely affected by a failure to give such
Notice of Claim unless, and then only to the extent that, an Indemnifying Party
is prejudiced thereby.  The Indemnifying Party shall have the right, upon
written notice to the Injured Party, and using counsel reasonably satisfactory
to the Injured Party, to investigate, secure, contest, or settle the claim
alleged by such Third Person (a “Third Person Claim”); provided that the
Indemnifying Party notified the Injured Party in writing of its election to
indemnify the Injured Party with respect to such Third Person Claim; and
provided further that the Indemnifying Party will not consent to the entry of
any judgment with respect to the matter or enter into any settlement with
respect to the matter without the written consent of the Injured Party (not to
be withheld or delayed unreasonably) except that the Indemnifying Party shall be
entitled to consent to any judgment and/or enter into any settlement without the
consent of the Injured Party if such judgment or settlement requires only the
payment of money.  For the avoidance of doubt, a claim or challenge asserted by
the Internal Revenue Service against an Injured Party shall be considered a
Third Person Claim hereunder.  The Injured Party may thereafter participate in
(but not control) the defense of any such Third Person Claim with its own
counsel at its own expense, unless separate representation is necessary to avoid
a conflict of interest, in which case such representation shall be at the
expense of the Indemnifying Party.  If the Indemnifying Party elects not to
defend the Injured Party with respect to such Third Person Claim, the Injured
Party shall have the right, at its option, to assume and control defense of the
matter.  The failure of the Indemnifying Party to respond in writing to the
Notice of Claim within thirty (30) days after receipt thereof shall be deemed an
election not to defend the same.  If the Indemnifying Party does not so
acknowledge its obligation to indemnify and assume the defense of any such Third
Person Claim, (a) the Injured Party may defend against such claim, in such
manner as it may deem appropriate, including, but not limited to, settling such
claim, after giving written notice of the same to the Indemnifying Party, on
such terms as the Injured Party may deem appropriate; provided that in all cases
the Injured Party will not consent to the entry of a judgment or enter into any
settlement with respect to the matter without the written consent of the
Indemnifying Party (not to be withheld or delayed unreasonably), except that the
Injured Party shall be entitled to consent to any judgment and/or enter into any
settlement without the consent of the Indemnifying Party if such judgment or
settlement does not require the payment of money and (b) the Indemnifying Party
may participate in (but not control) the defense of such action, with its own
counsel at its own expense.  The parties shall make available to each other all
relevant information in their possession relating to any such Third Person Claim
and shall cooperate in the defense thereof.
 
9.6          Characterization and Calculation of Indemnity Payments.  Any
indemnification payments made pursuant to this Agreement shall be considered, to
the extent permissible under Legal Requirement, as adjustments to the Purchase
Price for all Tax purposes.
 
 
53

--------------------------------------------------------------------------------

 
 
9.7          Limitations on Indemnification.
 
(a)           Notwithstanding anything to the contrary set forth in this
Agreement, neither Buyer nor Seller shall be entitled to receive any amount in
respect of any indemnification claims:  (i) unless and until the amount of all
Damages incurred or suffered by such Party exceeds $100,000 (the “Basket”) in
the aggregate, in which event, the Indemnifying Person shall be obligated to
indemnify the Injured Party, and the Injured Party may assert its right to
indemnification, to the full extent of all Indemnified Losses, including
Indemnified Losses that are less than the Basket, or (ii) in excess of
$5,000,000 (the “Cap”) in the aggregate; provided, however, that the Cap shall
not apply to breaches of any Fundamental Reps, and neither the Basket nor the
Cap shall apply to breaches of (x) any covenant contained in Article 2, Article
5 or Article 6, (y) the indemnification obligations under Section 9.1(b), or (z)
or any act of fraud on the part of Seller (collectively, the matters referenced
in this proviso are referred to herein as the “Uncapped Indemnification
Matters”).  Except to the extent indemnifiable pursuant to Section 9.1(b),
neither Buyer nor Seller shall be entitled to receive any amount in respect of
any indemnification claims resulting from or arising out of any breach or
violation of any Fundamental Reps in excess of the Aggregate Consideration.
 
(b)           Except with respect to Uncapped Indemnification Matters, the
indemnification obligations in this Article 9 shall terminate on the date that
is eighteen (18) months after the Closing Date, unless prior to such date, the
Injured Person has notified the Indemnifying Person of an indemnification claim
in accordance with Section 9.4 or 9.5 above, in which case, the indemnification
obligations in this Article 9 with respect to such claim shall survive until
resolution of such indemnification claim.
 
(c)           Payments by an Indemnifying Party pursuant to this Article 9 in
respect to any Indemnified Loss shall be reduced by an amount equal to any
insurance recoveries that are received by the Injured Party with respect to all
or a portion of such Indemnified Loss.
 
(d)           The foregoing indemnification provisions of this Article 9 shall
be the exclusive remedy of a Party for breach by the other Party of the
representations and warranties in Article 3 or Article 4 above.
 
ARTICLE 10
MISCELLANEOUS PROVISIONS
 
10.1        Termination.
 
(a)           This Agreement may be terminated at any time prior to the Closing
only by:
 
(i)           mutual written consent of Seller and Buyer;
 
(ii)          by Seller or Buyer if the other Party shall have breached any
material provisions of this Agreement and shall not have cured such breach
within 10 days of receiving notice of such breach by the non-breaching party;
 
(iii)         by Buyer if the Seller Stockholder Meeting has occurred and the
Stockholder Approval is not received; or
 
(iv)         by Seller or Buyer, if the Closing shall not have occurred on or
before the 90th calendar day after execution of this Agreement (or, if such date
is not a Business Day, the next Business Day immediately following such date).


 
54

--------------------------------------------------------------------------------

 
 
(b)           The right to terminate this Agreement under this Section 10.1
shall not be available to any Party whose failure to fulfill any obligation
hereunder or other breach of this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or before such date.
 
(c)           In the event of termination of this Agreement as provided in
Section 10.1(a), written notice thereof shall be given to the other Party,
specifying the provision hereof pursuant to which such termination is made, and
this Agreement shall forthwith become null and void (other than Section 6.12,
Article 9, and this Article 10, all of which shall survive termination of this
Agreement at any time) and there shall be no liability as a result thereof on
the part of any Party hereto or their respective Affiliates, except (i) any
liability of Seller as provided in Section 10.1(d), and (ii) that nothing shall
relieve any Party from liability for fraud, bad faith or any breach of this
Agreement; and provided further that where the Termination Fee (as defined
below) is payable, Seller shall have no other liability upon termination except
for liability for any willful and material breach prior to, or resulting in,
such termination.
 
(d)           In the event that this Agreement is terminated: (i) by Buyer
pursuant to Section 10.1(a)(ii) as a result of a breach of any of the covenants
set forth in Section 6.4, then Seller shall, on the date of such termination,
pay Buyer by wire transfer of immediately available funds to an account
designated by Buyer a fee equal to US $1,000,000 (the “Termination Fee”) plus
all reasonable out-of-pocket expenses, actually documented and incurred or
payable by or on behalf of Buyer in connection with or in anticipation of the
transactions contemplated by this Agreement and the Related Agreements (whether
before or after the date of this Agreement), including all attorney’s fees,
financial advisor’s fees, accountants’ fees and filing fees (“Termination
Expenses”); or (ii) by Buyer pursuant to Section 10.1(a)(iii), then Seller
shall, on the date of such termination, pay Buyer by wire transfer of
immediately available funds to an account designated by Buyer a fee equal to the
Termination Expenses only; provided, however, that in no event shall Seller be
liable to Buyer for Termination Expenses in excess of US $500,000, in the
aggregate.
 
(e)           Buyer and Seller acknowledge and agree that the payment of the
Termination Fee and Termination Expenses as contemplated by Section 10.1(d) is
reasonable and not excessive in light of the nature of the transactions
contemplated by this Agreement.  If Buyer has the right to receive the
Termination Fee and Termination Expenses pursuant to Section 10.1(d), such
Termination Fee and Termination Expenses shall be Buyer’s exclusive remedy for
any breach by Seller other than for fraud or bad faith.  The Parties acknowledge
and agree that the agreements contained in this Section 10.1 are an integral
part of the transactions contemplated hereby and that, without these agreements,
Buyer would not enter into this Agreement.  If Seller fails promptly to pay the
Termination Fee and Termination Expenses and, in order to obtain such
payment(s), Buyer commences a suit that results in a judgment against Seller for
the Termination Fee and Termination Expenses, Seller shall pay to Buyer its
reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such suit.


 
55

--------------------------------------------------------------------------------

 


10.2        Notice.  All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given (a) when delivered in person, (b) by facsimile,
receipt confirmed, (c) on the next Business Day when sent by overnight courier,
or (d) on the second succeeding Business Day when sent by registered or
certified mail (postage prepaid, return receipt requested), to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):
 
If to Buyer:


Devicor Medical Products, Inc.
Summit Woods Corporate Center II, 5th Floor
300 E Business Way
Sharonville, Ohio 45241
Attention: Jonathan Salkin
Facsimile:  (877) 369-5301
 
With copies to:


GTCR Golder Rauner, LLC
300 North LaSalle, Suite 5600
Chicago, Illinois  60654
Attention:  Constantine S. Mihas
Facsimile: (312) 382-2201
and


Bryan Cave LLP
211 N. Broadway, Suite 3600
St. Louis, Missouri  63102
Attention:  C. Brendan Johnson
Facsimile:  (314) 552-8438
 
If to Seller:


Neoprobe Corporation
425 Metro Place North, Suite 300
Dublin, Ohio 43017
Attention: Brent Larson
Facsimile:  (614) 793-7520
 
With a copy to:


Porter, Wright, Morris & Arthur, LLP
41 South High Street, Suite 2800
Columbus, Ohio 43215
Attention: William J. Kelly, Jr.
Facsimile:  (614) 227-2100


10.3        Entire Agreement.  This Agreement and the Schedules and Exhibits
hereto embody the entire agreement and understanding of the Parties hereto with
respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings relative to such subject matter.
 
 
56

--------------------------------------------------------------------------------

 
 
10.4        Amendment and Modification.  To the extent permitted by applicable
Legal Requirement, this Agreement shall be amended, modified or supplemented
only by a written agreement between Buyer and Seller.
 
10.5        Assignment; Binding Agreement.  This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto, their successors and permitted
assigns.  Neither this Agreement nor any of the rights, interests, or
obligations hereunder shall be transferred, delegated, or assigned by Seller (by
operation of law or otherwise) without the prior written consent of Buyer (which
consent shall not be unreasonably withheld, conditioned or delayed), or by Buyer
without the prior written consent of Seller (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, however, that Buyer
(a) shall have the right to transfer and assign its rights, benefits or
obligations under this Agreement, in whole or in part, to any of its Affiliates
or to any subsequent purchaser of Buyer or of Devicor Medical Products Group,
LLC (or of any material portion of their assets (whether such sale is structured
as a sale of equity, a sales of assets, a merger or otherwise)), and (b) may
assign its rights under this Agreement for collateral security purposes to any
lender providing financing to Buyer or any of its Affiliates, and any such
lender may exercise all of the rights and remedies of Buyer hereunder, provided
that Buyer shall remain liable for all of its obligations hereunder.  Buyer
shall have the right to direct the transfer or delivery of any portion of the
Purchased Assets and/or Assumed Liabilities to any of its Affiliates.
 
10.6        Counterparts.  This Agreement may be executed in multiple
counterparts (including via facsimile or portable document format (PDF)), each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
10.7        Headings; Interpretation.  The article and section headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of the Agreement.  Each
reference in this Agreement to an Article, Section, Schedule or Exhibit, unless
otherwise indicated, shall mean an Article or a Section of this Agreement or a
Schedule or Exhibit attached to this Agreement, respectively.  References herein
to “days,” unless otherwise indicated, are to consecutive calendar days.  The
term “person” includes any Governmental Authority.  Gender-specific references
such as “its,” “his,” and “her” shall include all other genders.  Each Party
hereto has participated substantially in the negotiation and drafting of this
Agreement and each Party agrees that any ambiguity herein should not be
construed against the draftsman.
 
10.8        Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.


 
57

--------------------------------------------------------------------------------

 
 
10.9       Exhibits; Schedules.  All Exhibits and Schedules referred to in this
Agreement shall be attached hereto and incorporated by reference herein.  Any
matter disclosed in this Agreement or in any Schedule with reference to any
Section of this Agreement shall be deemed a disclosure in respect to all
sections of this Agreement to which such disclosure may apply.
 
10.10      Expenses.  Seller shall pay all costs and expenses incurred on its
behalf in connection with the negotiation, preparation and execution of this
Agreement and the consummation of the transactions contemplated hereby,
including, without limitation, the fees and expenses of their attorneys,
accountants, advisors and other representatives, whether in connection with
consultation or communication with, or other assistance to, Buyer or its
advisors or representatives or otherwise.  Buyer shall pay all costs and
expenses incurred on its behalf in connection with the negotiation, preparation
and execution of this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, the fees and expenses of its
attorneys, accountants and advisors.
 
10.11      Remedies Cumulative.  All rights and remedies of the parties under
this Agreement are cumulative and without prejudice to any other rights or
remedies under Legal Requirement.
 
10.12      Governing Law.  This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Ohio
applicable to contracts executed and performed entirely within the state,
without reference to its choice of law rules.
 
10.13      Jurisdiction; Service of Process; Waiver of Jury Trial.  Any action,
suit or proceeding arising out of or relating to this Agreement, the Transition
Services Agreement or any of the transactions contemplated hereby or thereby (a
“Proceeding”) shall be brought exclusively in the Court of Common Pleas of
Franklin County, Ohio or of Hamilton County, Ohio (and all Parties consent to
the assignment to the Commercial Docket of either such court) or, if it has or
can acquire jurisdiction, in the United States District Court for the Southern
District of Ohio, and each of the parties irrevocably submits to the
jurisdiction of each such court in any such Proceeding, waives any objection it
may now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of Proceeding shall be heard and determined only in any such
court and agrees not to bring any Proceeding in any other court.  The parties
agree that any or all of them may file a copy of this Section 10.13 with any
court as written evidence of the knowing, voluntary and bargained agreement
among the parties irrevocably to waive any objections to venue or to convenience
of forum.  Process in any Proceeding may be served on any party anywhere in the
world.  THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
SECTION 10.13  WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


 
58

--------------------------------------------------------------------------------

 
 
10.14      No Third Party Beneficiaries or Other Rights.  Nothing herein shall
grant to or create in any person or entity not a party hereto, or any such
person’s or entity’s dependents, heirs, successors or assigns, any right to any
benefits hereunder, and no such party shall be entitled to sue any party to this
Agreement with respect thereto.
 
[Remainder of page intentionally left blank; signature page follows.]


 
59

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the date first above written.
 

 
“BUYER”
     
Devicor Medical Products, Inc.
     
By:
/s/ Jonathan Salkin
 
Name:
Jonathan Salkin
 
Title:
EVP
     
“SELLER”
     
Neoprobe Corporation
     
By:
/s/ Brent L. Larson
 
Name:
Brent L. Larson
 
Title:
Sr. V.P. & CFO

 
Signature Page to Purchase Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.
 
Schedule 1.16


Business Employees


[*]
[*]
[*]
[*]
[*]
[*]


 
 

--------------------------------------------------------------------------------

 


Schedule 1.18


Business Financial Statements


Statement of Net Assets
               
12/31/2010
   
12/31/2009
               
Assets:
                         
Accounts receivable, net
  $ 1,910,153     $ 1,337,930  
Inventory, net
    826,588       618,697  
Total current assets
    2,736,741       1,956,626                    
Equipment
    1,004,136       979,389  
Less:  Accumulated depreciation
    (889,888 )     (825,992 )
Total equipment
    114,248       153,397                    
Patents and trademarks
    509,886       486,457  
Less:  Accumulated amortization
    (428,613 )     (424,479 )
Total patents and trademarks
    81,273       61,978                    
Total assets
  $ 2,932,262     $ 2,172,002                    
Liabilities:
                                 
Accounts payable
  $ 165,581     $ 310,739  
Accrued liabilities
    263,108       214,067  
Deferred revenue, current portion
    554,430       460,369  
Total current liabilities
    983,119       985,175                    
Deferred revenue
    472,924       234,119  
Total liabilities
    1,456,043       1,219,294                    
Total net assets
  $ 1,476,219     $ 952,708                    
Net working capital
  $ 1,753,622     $ 971,451  



 
 

--------------------------------------------------------------------------------

 
 
Statement of Gross Profit
 
For the Years Ended
     
12/31/2010
   
12/31/2009
               
Net sales
  $ 8,912,559     $ 8,420,154  
Service revenue
    292,863       273,539  
Extended warranty revenue
    777,752       724,339  
Total revenues
    9,983,174       9,418,032                    
Cost of goods sold
    2,928,569       2,895,398  
Cost of service
    225,222       194,476  
Cost of extended warranty
    52,918       44,866  
Total cost of sales
    3,206,709       3,134,740                    
Gross profit
  $ 6,776,465     $ 6,283,292  



 
 

--------------------------------------------------------------------------------

 


Schedule 1.72


Permitted Liens


None.


 
 

--------------------------------------------------------------------------------

 


Schedule 1.75


Products
 
Seller Model #
 
Buyer Model #
 
Description
         
1013
 
NPE14
 
14mm Collimator
         
1017
 
NPR14
 
14mm Corded Probe
         
1100
 
NPB14S
 
14mm Wireless Probe (straight head)
         
1101
 
NPB14A
 
14mm Wireless Probe (angled head)
         
1102
 
NPB11L
 
Laparoscopic Wireless Probe
         
1103
 
NPRF18
 
High Energy (F18) Probe
         
1104
 
NPB09S
 
9mm Wireless Probe (straight head)
         
1131
 
NPBAK
 
Serial Port Adapter and Software Upgrade Kit for Bluetooth Probes
         
2009
 
NPA75
 
AC Power Cord, N. America
         
2060
 
NPAF18
 
Reusable 14mm High Energy Probe Cord
         
2010
 
NPA71
 
Accessory Case
         
2021
 
NPA73
 
Probe Cable (14mm to 2000)
         
2024
 
NPA76
 
Probe Cable (14mm to 2100, 2200 & 2300)
         
2044
 
NPSW301
 
V3.01 Software and Utilities Kit
         
2045
 
NPSW501
 
V5.01 Software and Utilities Kit
         
2046
 
NPSW601
 
V6.01 Software and Utilities Kit
         
2200
 
NPCU2
 
neo2000 Control Unit, Model 2200 (incl. 2201 Operations Manual)
         
2300
 
NPCU3
 
neo2000 Control Unit, Model 2300 (incl. 2201 Operations Manual)
         
P405
 
N/A
 
Check Source Holder with Software



 
 

--------------------------------------------------------------------------------

 


Schedule 1.89


Seller's Knowledge


Anthony K. Blair
Rodger A. Brown (solely for purposes of Section 3.15 of the Agreement)
David C. Bupp
Brent L. Larson
Douglas L. Rash


 
 

--------------------------------------------------------------------------------

 


Schedule 2.1(j)


Purchased Assets: Neoprobe Marks
 
Trademark Name
 
Jurisdiction
 
Registration Number
 
Registration Date
 
Next Renewal
Date
                 
neo2000
 
U.S.
 
2,322,304
 
2/22/2000
 
2/22/2020
                 
Neoprobe
 
U.S.
 
2,316,583
 
2/8/2000
 
2/8/2020
                 
Neoprobe
 
Austria
 
151,006
 
1/28/1994
 
1/28/2014
                 
Neoprobe
 
Benelux
 
541,191
 
8/1/1994
 
10/22/2013
                 
Neoprobe
 
France
 
33,254,994
 
11/4/2003
 
11/4/2013
                 
Neoprobe
 
Germany
 
2,079,214
 
9/27/1994
 
10/31/2013
                 
Neoprobe
 
Great Britain
 
1,551,932
 
8/11/1995
 
10/26/2020
                 
Neoprobe
 
Italy
 
665,552
 
12/19/1995
 
11/2/2013
                 
Neoprobe
 
Malaysia
 
97,004,602
 
4/1/1997
 
4/10/2014
                 
Neoprobe
 
South Korea
 
310,007
 
3/20/1995
 
3/20/2015
                 
Neoprobe
 
Spain
 
1,787,313
 
5/3/1996
 
10/29/2013
                 
Neoprobe
 
Spain
 
1,787,314
 
5/3/1996
 
10/29/2013
                 
Neoprobe
 
Sweden
 
259,040
 
6/17/1994
 
6/17/2014
                 
Neoprobe
 
Taiwan
 
784,400
 
11/16/1997
 
11/15/2017
                 
Neoprobe
 
Taiwan
 
800,774
 
4/16/1998
 
4/15/2018

 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.1(l)


Purchased Assets: Additional Specific Assets
 
Description
 
Location
 
Asset Tag
         
Machinery & equipment - Gamma detection devices
                 
100MHz 2 Channel Oscilloscope w/ color display
 
ELSG – Germany
 
10843
         
8K Multichannel Analyzer w/ Maestro-32 Software
 
ELSG – Germany
 
10845
         
Milling Drill and Lathe Machine
 
John Call residence – Waverly, OH
 
10765
         
Electrometer/Multimeter
 
Neoprobe – Dublin, OH
 
9013
         
100MHZ Dig Oscilloscope
 
Neoprobe – Dublin, OH
 
9073
         
Arbitrary Wave Form Generator
 
Neoprobe – Dublin, OH
 
9106
         
Temperature Chamber
 
Neoprobe – Dublin, OH
 
9132
         
Triple Output Power Supply
 
Neoprobe – Dublin, OH
 
9147
         
Tektronix Current Probe System
 
Neoprobe – Dublin, OH
 
9374
         
ENV CHAMBER CONTROLLER
 
Neoprobe – Dublin, OH
 
9633
         
Stereozoom Microscope & Eyepiece
 
Neoprobe – Dublin, OH
 
10040
         
Boom Stand for Stereozoom Microscope
 
Neoprobe – Dublin, OH
 
10040A
         
Torque Wrench/Driver
 
Neoprobe – Dublin, OH
 
10193
         
Multifunction Module
 
Neoprobe – Dublin, OH
 
10268
         
Maxnc Slide, 4th axis and 3 Jaw chuck—Robot
 
Neoprobe – Dublin, OH
 
10269
         
Masterblaster
 
Neoprobe – Dublin, OH
 
10291
         
Function Generator
 
Neoprobe – Dublin, OH
 
10325
         
Logic Analyzer
 
Neoprobe – Dublin, OH
 
10326
         
Counter
 
Neoprobe – Dublin, OH
 
10327
         
LCR Meter
 
Neoprobe – Dublin, OH
 
10328
         
Electrical Safety Analyzer
 
Neoprobe – Dublin, OH
 
10330
         
HAMA H1300N MAGNETIC STIRRER
 
Neoprobe – Dublin, OH
 
10371
         
TEK Digitizing Oscilloscope
 
Neoprobe – Dublin, OH
 
10372
         
TEK Communication Module for Oscilloscope
 
Neoprobe – Dublin, OH
 
10372A
         
 JTAG Tech PM3705 Boundary Scan Controller (BST ScanKit)
 
Neoprobe – Dublin, OH
 
10432
         
RF Field Strength Analysis Meter 2.9 GHz
 
Neoprobe – Dublin, OH
 
10438
         
USB JTAG Emulator
 
Neoprobe – Dublin, OH
 
10446
         
7700 Hand Held Led Light Source
 
Neoprobe – Dublin, OH
 
10461
         
MDT Autoclave Deep Chamber (incl. op manual)
 
Neoprobe – Dublin, OH
 
10485
         
Microscope & CCD Camera
 
Neoprobe – Dublin, OH
 
10625
         
8K Multichannel Analyzer with Maestro 32 software
 
Neoprobe – Dublin, OH
 
10785
         
Arbitrary Generator
 
Neoprobe – Dublin, OH
 
10811
         
Arbitrary Generator
 
Neoprobe – Dublin, OH
 
10812
         
Temperature Controller
 
Neoprobe – Dublin, OH
 
10850
         
Easy MCA 8K for FTS 2300
 
Neoprobe – Dublin, OH
 
10867

 
 
 

--------------------------------------------------------------------------------

 
 
Description
 
Location
 
Asset Tag
         
Electrometer
 
Nortech – Milaca, MN
 
10041
         
Electrical Safety Analyzer
 
Nortech – Milaca, MN
 
10329
         
JTAG Tech PM3705 Boundary Scan Controller (BST ScanKit)
 
Nortech – Milaca, MN
 
10433
         
8K Multichannel Analyzer In FTS-4
 
Redlen – Sidney, BC, Canada
 
10766
         
100MHz 2 channel oscilloscope w/color display
 
Redlen – Sidney, BC, Canada
 
10768
         
Production equipment - Gamma detection devices
                 
Die Cutting for Lap Probe Carrying Case
 
CH Ellis – Indianapolis, IN
 
10310
         
Set Charge for Nameplate
 
CH Ellis – Indianapolis, IN
 
10310A
         
Torque Wrench-3/8 Open Head TBIH w/Blue Handle
 
ELSG – Germany
 
10200
         
Multifunction Module Card for 34970A
 
ELSG – Germany
 
10847
         
Multifunction Module Card for 34970A
 
ELSG – Germany
 
10848
         
Multifunction Module Card for 34970A
 
ELSG – Germany
 
10851
         
MCA 8K CHANNEL
 
Endicott Interconnect -  Saxonburg, PA
 
10987
         
Battery Housing Single Cavity Injection mold tooling
 
Limtech Inc. – Sturtevant, WI
 
10587
         
Battery Housing Single Cavity Injection mold tooling - modify
 
Limtech Inc. – Sturtevant, WI
 
10587A
         
Overmold, Keypad - NRE design & build 2 cavity injection mold tooling
 
Limtech Inc. – Sturtevant, WI
 
10595
         
Keypad Substrate - NRE design & build injection mold tooling
 
Limtech Inc. – Sturtevant, WI
 
10598
         
Tooling - Front housing NRE design & build single cavity injection mold 00-11
 
Limtech Inc. – Sturtevant, WI
 
10602
         
Tooling - End Cap NRE Design and Build Cavity injection mold 00-1194
 
Limtech Inc. – Sturtevant, WI
 
10603
         
Battery shield NRE design and build cavity injection mold tooling
 
Limtech Inc. – Sturtevant, WI
 
10606
         
Tooling - Battery Shield Plug Modify
 
Limtech Inc. – Sturtevant, WI
 
10621
         
Tooling Battery housing - Modify tool to Rev D
 
Limtech Inc. – Sturtevant, WI
 
10622
         
Battery End cap-Modify Tool Rev D
 
Limtech Inc. – Sturtevant, WI
 
10624
         
Tooling - Battery Housing Modify tool to Rev E
 
Limtech Inc. – Sturtevant, WI
 
10634
         
Tooling for 14mm External Collimator
 
Medical Polymers – Spencer, IN
 
10128
         
Fabricate New Core Pin: Increase Diameter .008
 
Medical Polymers – Spencer, IN
 
10128A
         
4 grooves to core pin and increase spline height by .004"
 
Medical Polymers – Spencer, IN
 
10128B
         
Labor for Functional Test for neo2000
 
Nortech – Milaca, MN
 
9828
         
Parts for Functional test of neo2000
 
Nortech – Milaca, MN
 
9828A
         
Parts for Functional test for neo2000
 
Nortech – Milaca, MN
 
9828B
         
Parts for Functional test for neo2000
 
Nortech – Milaca, MN
 
9828C
         
Parts for Functional test for neo2000
 
Nortech – Milaca, MN
 
9828D
         
Labor for Functional Test for neo2000
 
Nortech – Milaca, MN
 
9828E
         
Parts for Functional test for neo2000
 
Nortech – Milaca, MN
 
9828F
         
Labor for Functional test for neo2000
 
Nortech – Milaca, MN
 
9828G
         
Labor for Functional test for neo2000
 
Nortech – Milaca, MN
 
9828H
         
Parts for Functional test for neo2000
 
Nortech – Milaca, MN
 
9828I
         
Labor for Funcitonal test for neo2000
 
Nortech – Milaca, MN
 
9828I

 
 
 

--------------------------------------------------------------------------------

 
 
Description
 
Location
 
Asset Tag
         
Parts for Functional test for neo2000
 
Nortech – Milaca, MN
 
9828J
         
Labor for Functional test for neo2000
 
Nortech – Milaca, MN
 
9828K
         
Parts for Functional test for neo2000
 
Nortech – Milaca, MN
 
9828L
         
Labor for Functional test for neo2000
 
Nortech – Milaca, MN
 
9828M
         
Functional test for neo2000
 
Nortech – Milaca, MN
 
9848
         
Accu Spec/Nal Masterboard
 
Nortech – Milaca, MN
 
9870
         
Labor and Engineering for Custom PDM Board for neo2000
 
Nortech – Milaca, MN
 
9880
         
Custom PDM Board for neo2000
 
Nortech – Milaca, MN
 
9880A
         
Custom PDM Board Parts for neo2000
 
Nortech – Milaca, MN
 
9880B
         
PDM Board parts
 
Nortech – Milaca, MN
 
9888
         
Test Fixture-PIM Board
 
Nortech – Milaca, MN
 
10137
         
Tooling-CPU EMI shield
 
Nortech – Milaca, MN
 
10141
         
Tooling-DSP EMI shield
 
Nortech – Milaca, MN
 
10142
         
Die Cutting Tool for console holding
 
Nortech – Milaca, MN
 
10176
         
Multifunction Module FTS 3
 
Nortech – Milaca, MN
 
10272
         
Function/ARB Generator FTS 3
 
Nortech – Milaca, MN
 
10273
         
Digitizing Oscilloscope and Communication Module—FTS 3
 
Nortech – Milaca, MN
 
10274
         
Replacement of Gold Unit Circuit Board
 
Nortech – Milaca, MN
 
10280A
         
Hi-Pot test fixture
 
Nortech – Milaca, MN
 
10294
         
Hi-Pot Test Fixture
 
Nortech – Milaca, MN
 
10294A
         
Hi Pot Test Fixture
 
Nortech – Milaca, MN
 
10294B
         
Rack Accessories for FTS-3
 
Nortech – Milaca, MN
 
10311
         
Computer Accessories for FTS-3
 
Nortech – Milaca, MN
 
10311A
         
Multifunction Module FTS 3
 
Nortech – Milaca, MN
 
10311B
         
Data Acquistion/Switch Unit FTS 3
 
Nortech – Milaca, MN
 
10311C
         
Tek Rack Mount, Lock Link, Rack Mount FTS 3
 
Nortech – Milaca, MN
 
10311D
         
Power Supply for FTS 3
 
Nortech – Milaca, MN
 
10311E
         
Keyboard and mouse for FTS 3
 
Nortech – Milaca, MN
 
10311F
         
Enlight Chassis w/power supply for FTS 3
 
Nortech – Milaca, MN
 
10311G
         
PCI-GPIB Card for Windows for FTS
 
Nortech – Milaca, MN
 
10311H
         
Cables for FTS 3
 
Nortech – Milaca, MN
 
10311I
         
Parts for the FTS 3
 
Nortech – Milaca, MN
 
10311J
         
Parts for the FTS 3
 
Nortech – Milaca, MN
 
10311J
         
Alloy Aluminum Sheet for FTS 3
 
Nortech – Milaca, MN
 
10311L
         
Parts for FTS 3
 
Nortech – Milaca, MN
 
10311M
         
Parts for FTS 3
 
Nortech – Milaca, MN
 
10311N
         
Parts for FTS 3
 
Nortech – Milaca, MN
 
10311O
         
14mm Probe Fixture
 
Nortech – Milaca, MN
 
10313
         
HP Laserjet Printer 2200DS
 
Nortech – Milaca, MN
 
10334
         
Refurbished Zebra Label Printer
 
Nortech – Milaca, MN
 
10349

 
 
 

--------------------------------------------------------------------------------

 
 
Description
 
Location
 
Asset Tag
         
PCB Tooling & Test Fixtures for neo2000 Production (50% down pmt)
 
Nortech – Milaca, MN
 
10373
         
PCB Tooling & Test Fixtures for neo2000 Production (50% final pmt)
 
Nortech – Milaca, MN
 
10373A
         
Medcoat 2001 Anodize Plating Fixture for 14mm End Cap/Shield
 
Nortech – Milaca, MN
 
10430
         
Tooling & Artwork Charges for 00-0437 Model 2200 GDS EMI Shield
 
Nortech – Milaca, MN
 
10431
         
Assembly Fixtures for model 1100/1101
 
Nortech – Milaca, MN
 
10608
         
Basic Plasma Cleaner
 
Nortech – Milaca, MN
 
10610
         
Bluetooth probe assembly glueing fixtures
 
Nortech – Milaca, MN
 
10626
         
Ortec Easy MCA-8K for FTS 279
 
Nortech – Milaca, MN
 
10853
         
Ortec Easy MCA-8K for FTS 3
 
Nortech – Milaca, MN
 
10854
         
National instruments GPIB-USB-HS
 
Nortech – Milaca, MN
 
10855
         
Fixtures - 00-1071.003 & 00-1174.003 preamp
 
OEM – Watertown, SD
 
10895
         
Tooling - NRE Design Single Cavity
 
Protomold – Maple Plain, MN
 
10679
         
Data Acquisition/Switch Unit
 
Redlen – Sidney, BC, Canada
 
10134
         
20 Channel Armature Multiplexer Module
 
Redlen – Sidney, BC, Canada
 
10781
         
20 Channel Actuator/GP Switch Module
 
Redlen – Sidney, BC, Canada
 
10782
         
Multifunction Module for the 34970A
 
Redlen – Sidney, BC, Canada
 
10783
         
20 MHz Function/Arbitrary Waveform Generator Standard Timebase
 
Redlen – Sidney, BC, Canada
 
10784
         
Pentium D 3.2GHZ EVO Black case
 
Redlen – Sidney, BC, Canada
 
10831
         
Dell 1720 Printer
 
Redlen – Sidney, BC, Canada
 
10832
         
TOOLING FOR CONTROL UNIT neo2000
 
Scientific Molding Corp – Somerset, WI
 
9801
         
Tooling for neo2000
 
Scientific Molding Corp – Somerset, WI
 
9801A
         
Tooling for neo2000
 
Scientific Molding Corp – Somerset, WI
 
9825
         
Tooling Modification for display window
 
Scientific Molding Corp – Somerset, WI
 
9894
         
New front window spacing
 
Scientific Molding Corp – Somerset, WI
 
10252
         
Front Housing Mold Modification
 
Scientific Molding Corp – Somerset, WI
 
10252A
         
Tooling for Front Housing
 
Scientific Molding Corp – Somerset, WI
 
10252B
         
Titanium Bar Horn
 
Scientific Molding Corp – Somerset, WI
 
10253
         
Modify Rear Housing Mold
 
Scientific Molding Corp – Somerset, WI
 
10353
         
NR Tooling
 
Tech Etch – Plymouth, MA
 
10453
         
NRE Tooling & Test Fixtures
 
TSE – Arlington, MN
 
10447
         
NRE Modify current 2021 & 2024 mold tool (Remove UL & add TUV symbol)
 
TSE – Arlington, MN
 
10601
         
Loaner units - Gamma detection devices
                 
Neo2000 Model 2100 Control Unit & Cable
 
ELSG – Germany
 
10189

 
 
 

--------------------------------------------------------------------------------

 
 
Description
 
Location
 
Asset Tag
         
Neo2000 Model 2100 Control Unit & Cable
 
ELSG – Germany
 
10190
         
Neo2000 Model 2100 Control Unit & Cable
 
ELSG – Germany
 
10191
         
Control Unit, Model 2100
 
ELSG – Germany
 
10194
         
Upgrade Neo2000, Model 2100 with Line Filter
 
ELSG – Germany
 
10350
         
Model 220 NPCU2
 
ELSG – Germany
 
10440
         
Model 2200 NPCU2
 
ELSG – Germany
 
10457
         
Detector Probe, 14mm DWG 0-0008
 
ELSG – Germany
 
10474
         
Detector Probe, 14mm DWG 00-0008
 
ELSG – Germany
 
10475
         
2200 Console
 
ELSG – Germany
 
10591
         
2200 Console
 
ELSG – Germany
 
10594
         
1101 Bluetooth Probe, Angled
 
ELSG – Germany
 
10641
         
1100 Bluetooth Probe, Straight
 
ELSG – Germany
 
10642
         
1100 Bluetooth Probe, Straight
 
ELSG – Germany
 
10643
         
1100 Bluetooth Probe, Straight
 
ELSG – Germany
 
10659
         
1100 Bluetooth Probe, Straight
 
ELSG – Germany
 
10660
         
1100 Bluetooth Probe, Straight
 
ELSG – Germany
 
10690
         
1100 Bluetooth Probe, Straight
 
ELSG – Germany
 
10691
         
1101 Bluetooth Probe, Angled
 
ELSG – Germany
 
10692
         
1100 Wireless Probe, Straight
 
ELSG – Germany
 
10713
         
1100 Wireless Probe, Straight
 
ELSG – Germany
 
10714
         
1017 Dector Probe, 14mm
 
ELSG – Germany
 
10715
         
1017 Dector Probe, 14mm
 
ELSG – Germany
 
10716
         
2200 Console
 
ELSG – Germany
 
10744
         
2200 Console
 
ELSG – Germany
 
10745
         
2200 Console
 
ELSG – Germany
 
10746
         
2200 Console
 
ELSG – Germany
 
10747
         
2200 Console
 
ELSG – Germany
 
10748
         
1017 Dectector Probe 14mm
 
ELSG – Germany
 
10749
         
1017 Dectector Probe 14mm
 
ELSG – Germany
 
10750
         
1017 Dectector Probe 14mm
 
ELSG – Germany
 
10751
         
2200 Console
 
ELSG – Germany
 
10760
         
1100 Bluetooth Probe, Straight
 
ELSG – Germany
 
10763
         
Upgrade Neo2000, Model 2100 with Line Filter
 
ELSG – Germany
 
10178
         
GDS Control Unit, NEO2300
 
ELSG – Germany
 
10779
         
14mm Wireless Probe, Straight
 
ELSG – Germany
 
10786
         
Control Unit, neo2200
 
ELSG – Germany
 
10788
         
Control Unit, neo2200
 
ELSG – Germany
 
10789
         
Control Unit, neo2200
 
ELSG – Germany
 
10795
         
14mm Wireless Probe, Angled
 
ELSG – Germany
 
10809
         
1017 Detector Probe, 14mm
 
ELSG – Germany
 
10840

 
 
 

--------------------------------------------------------------------------------

 
 
Description
 
Location
 
Asset Tag
         
1017 Detector Probe, 14mm
 
ELSG – Germany
 
10841
         
1017 Detector Probe, 14mm
 
ELSG – Germany
 
10920
         
Detector Probe, 14mm, 1017
 
ELSG – Germany
 
10998
         
Detector Probe, 14mm, 1017
 
ELSG – Germany
 
10999
         
Detector Probe, 14mm, 1017
 
ELSG – Germany
 
11000
         
Detector Probe, 14mm, 1017
 
ELSG – Germany
 
11001
         
Detector Probe, 14mm, 1017
 
ELSG – Germany
 
11002
         
Neo2000 Control Unit
 
Nortech – Milaca, MN
 
10042
         
Neo2000 Control Unit
 
Nortech – Milaca, MN
 
10043
         
Neo2000 Control Unit
 
Nortech – Milaca, MN
 
10129
         
Upgrade Control Unit, Model 2100
 
Nortech – Milaca, MN
 
10217
         
Upgrade Neo2000, Model 2100 with Line Filter
 
Nortech – Milaca, MN
 
10221
         
Upgrade Neo2000, Model 2100 with Line Filter
 
Nortech – Milaca, MN
 
10350
         
Model 2100 Control Unit
 
Nortech – Milaca, MN
 
10368
         
Model 2200 NPCU2
 
Nortech – Milaca, MN
 
10456
         
Control Unit, neo 2200
 
Nortech – Milaca, MN
 
10491
         
Control Unit, Model 2000
 
Nortech – Milaca, MN
 
10508
         
Control Unit, Model 2000
 
Nortech – Milaca, MN
 
10509
         
Control Unit, Model 2000
 
Nortech – Milaca, MN
 
10512
         
Control Unit, Model 2000
 
Nortech – Milaca, MN
 
10513
         
Control Unit, Model 2000
 
Nortech – Milaca, MN
 
10515
         
Control Unit, Model 2100
 
Nortech – Milaca, MN
 
10517
         
Control Unit, Model 2000
 
Nortech – Milaca, MN
 
10520
         
Control Unit, Model 2000
 
Nortech – Milaca, MN
 
10521
         
Control Unit, Model 2200
 
Nortech – Milaca, MN
 
10524
         
Neo2200 Control Unit
 
Nortech – Milaca, MN
 
10545
         
2200 Console
 
Nortech – Milaca, MN
 
10600
         
2200 Console
 
Nortech – Milaca, MN
 
10627
         
2200 Console
 
Nortech – Milaca, MN
 
10630
         
1101 Bluetooth Probe, Angled
 
Nortech – Milaca, MN
 
10636
         
1101 Bluetooth Probe, Angled
 
Nortech – Milaca, MN
 
10636
         
2200 Console
 
Nortech – Milaca, MN
 
10650
         
2200 Console
 
Nortech – Milaca, MN
 
10651
         
2200 Console
 
Nortech – Milaca, MN
 
10652
         
1101 Bluetooth Probe, Angled
 
Nortech – Milaca, MN
 
10657
         
1101 Bluetooth Probe, Angled
 
Nortech – Milaca, MN
 
10658
         
1100 Bluetooth Probe, Straight
 
Nortech – Milaca, MN
 
10662
         
1101 Bluetooth Probe, Angled
 
Nortech – Milaca, MN
 
10664
         
1101 Bluetooth angled probe
 
Nortech – Milaca, MN
 
10675
         
1100 Bluetooth Probe, Straight
 
Nortech – Milaca, MN
 
10676

 
 
 

--------------------------------------------------------------------------------

 
 
Description
 
Location
 
Asset Tag
         
1100 Bluetooth Probe, Straight
 
Nortech – Milaca, MN
 
10677
         
1101 Bluetooth Probe, Angled
 
Nortech – Milaca, MN
 
10693
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10694
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10697
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10730
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10733
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10734
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10735
         
1017 Dectector Probe 14mm
 
Nortech – Milaca, MN
 
10753
         
1017 Dectector Probe 14mm
 
Nortech – Milaca, MN
 
10755
         
1017 Dectector Probe 14mm
 
Nortech – Milaca, MN
 
10756
         
2200 Console
 
Nortech – Milaca, MN
 
10757
         
2200 Console
 
Nortech – Milaca, MN
 
10759
         
2200 Console
 
Nortech – Milaca, MN
 
10770
         
1101 Bluetooth Probe, Angled
 
Nortech – Milaca, MN
 
10771
         
14mm Wireless Probe, Angled
 
Nortech – Milaca, MN
 
10787
         
Control Unit, neo2200
 
Nortech – Milaca, MN
 
10790
         
Control Unit, neo2200
 
Nortech – Milaca, MN
 
10791
         
Control Unit, neo2200
 
Nortech – Milaca, MN
 
10792
         
Control Unit, neo2200
 
Nortech – Milaca, MN
 
10793
         
Control Unit, neo2200
 
Nortech – Milaca, MN
 
10794
         
Control Unit, neo2200
 
Nortech – Milaca, MN
 
10796
         
Control Unit, neo2200
 
Nortech – Milaca, MN
 
10797
         
Control Unit, neo2200
 
Nortech – Milaca, MN
 
10798
         
Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10799
         
14mm Wireless Probe, Straight
 
Nortech – Milaca, MN
 
10802
         
14mm Wireless Probe, Straight
 
Nortech – Milaca, MN
 
10807
         
14mm Wireless Probe, Angled
 
Nortech – Milaca, MN
 
10815
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10826
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10827
         
14mm Wireless Probe, Angled
 
Nortech – Milaca, MN
 
10835
         
14mm Wireless Probe, Angled
 
Nortech – Milaca, MN
 
10836
         
2300 High Energy Probe
 
Nortech – Milaca, MN
 
10860
         
2300 High Energy Probe
 
Nortech – Milaca, MN
 
10861
         
2300 GDS Control Unit
 
Nortech – Milaca, MN
 
10863
         
2300 GDS Control Unit
 
Nortech – Milaca, MN
 
10869
         
2300 GDS Control Unit
 
Nortech – Milaca, MN
 
10897
         
2300 GDS Control Unit
 
Nortech – Milaca, MN
 
10898
         
14mm Wireless Probe, Angled
 
Nortech – Milaca, MN
 
10901
         
14mm Wireless Probe, Angled
 
Nortech – Milaca, MN
 
10901

 
 
 

--------------------------------------------------------------------------------

 
 
Description
 
Location
 
Asset Tag
         
14mm Wireless Probe, Straight
 
Nortech – Milaca, MN
 
10907
         
14mm Wireless Probe, Straight
 
Nortech – Milaca, MN
 
10908
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10918
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10919
         
14mm Wireless Probe, Straight
 
Nortech – Milaca, MN
 
10922
         
14mm Wireless Probe, Straight
 
Nortech – Milaca, MN
 
10924
         
14mm Wireless Probe, Straight
 
Nortech – Milaca, MN
 
10925
         
14mm Wireless Probe, Straight
 
Nortech – Milaca, MN
 
10926
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10931
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10932
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10935
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10936
         
GDS Control Unit, neo2300
 
Nortech – Milaca, MN
 
10940
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10951
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10952
         
Wireless Lap Probe
 
Nortech – Milaca, MN
 
10954
         
Wireless Lap Probe
 
Nortech – Milaca, MN
 
10954
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10957
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10958
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10959
         
1017 Detector Probe, 14mm
 
Nortech – Milaca, MN
 
10960
         
1101 Wireless Probe
 
Nortech – Milaca, MN
 
10963
         
1102 Wireless Lap Probe
 
Nortech – Milaca, MN
 
10964
         
2000 Console
 
Nortech – Milaca, MN
 
10965
         
1017 Probe
 
Nortech – Milaca, MN
 
10966
         
1100 Wireless Probe
 
Nortech – Milaca, MN
 
10967
         
2300 GDS Console
 
Nortech – Milaca, MN
 
10971
         
1017 Detector Probe 14mm
 
Nortech – Milaca, MN
 
10972
         
1017 Detector Probe 14mm
 
Nortech – Milaca, MN
 
10972
         
1017 Detector Probe 14mm
 
Nortech – Milaca, MN
 
10972
         
1017 Detector Probe 14mm
 
Nortech – Milaca, MN
 
10972
         
1017 Detector Probe 14mm
 
Nortech – Milaca, MN
 
10972
         
1017 Detector Probe 14mm
 
Nortech – Milaca, MN
 
10972
         
1101 Wireless Probe
 
Nortech – Milaca, MN
 
10980
         
Detector Probe, 14mm, 1017
 
Nortech – Milaca, MN
 
10980
         
2300 GDS Control Unit
 
Nortech – Milaca, MN
 
10981
         
Detector Probe, 14mm, 1017
 
Nortech – Milaca, MN
 
10981
         
2300 GDS Control Unit
 
Nortech – Milaca, MN
 
10982
         
Detector Probe, 14mm, 1017
 
Nortech – Milaca, MN
 
10982
         
2300 GDS Control Unit
 
Nortech – Milaca, MN
 
10983

 
 
 

--------------------------------------------------------------------------------

 
 
Description
 
Location
 
Asset Tag
         
Detector Probe, 14mm, 1017
 
Nortech – Milaca, MN
 
10983
         
14mm Wireless Probe, Angled
 
Nortech – Milaca, MN
 
10984
         
Detector Probe, 14mm, 1017
 
Nortech – Milaca, MN
 
10984
         
Control Unit, neo2200
 
Nortech – Milaca, MN
 
11005
         
GDS Control Unit, neo2300
 
Nortech – Milaca, MN
 
11006



 
 

--------------------------------------------------------------------------------

 


Schedule 2.2(j)
   

Excluded Assets


Any rights in or to Seller's franchise to be a corporation and its charter, and
its minute books and other corporate records relating to its corporate existence
and capitalization.


Any rights of Seller in, to and under any Contract other than the Assumed
Contracts.


 
 

--------------------------------------------------------------------------------

 
 
*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.
 
Schedule 2.3(b)


Assumed Contracts


[*]


Mutual Confidentiality and Nondisclosure Agreement, dated July 17, 2006, between
Neoprobe Corporation and CIVCO Medical Instruments Co., Inc.


Confidentiality Agreement, dated April 28, 2009, among Neoprobe Corporation,
Endicott Interconnect Technologies, Inc., and II-VI Incorporated


Mutual Confidentiality/Non-Disclosure Agreement, dated September 22, 2009,
between Neoprobe Corporation and Endicott Interconnect Technologies, Inc.


Letter Agreement regarding storage of goods, dated March 7, 2001, between
Neoprobe Corporation and eV Products – This agreement is a letter amendment to
the Supply Agreement which has expired; however, eV continues to warehouse minor
amounts of materials consistent with this agreement.
  
Supply Agreement, dated December 8, 1997, between Neoprobe Corporation and eV
Products – This agreement has expired; however, Seller continues to purchase
materials from eV’s successor, Endicott Interconnect, which materials are
manufactured using confidential information shared during the term of the
agreement.  Confidentiality provisions of the agreement continue beyond the
termination of the agreement.


[*]


Amendment to Product Supply Agreement and Consent to Assignment, dated May 11,
2010, between Neoprobe Corporation and Nortech Systems Incorporated


Mutual Confidentiality/Non-Disclosure Agreement, dated April 30, 2008, between
Neoprobe Corporation and Redlen Technologies Inc.


[*]


Mutual Confidentiality/Non-Disclosure Agreement, dated July 9, 2004, between
Neoprobe Corporation and Technical Services for Electronics, Inc.


Repair and Maintenance Services Agreement, dated February 5, 2004, between
Neoprobe Corporation and TriVirix International, Inc.


Product Supply Agreement, dated February 5, 2004, between Neoprobe Corporation
and TriVirix International


[*]


 
 

--------------------------------------------------------------------------------

 

 
*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.
 
Materials Control Agreement, dated April 19, 2010, between Neoprobe Corporation
and TriVirix International, Inc


[*]


[*]


Distribution Agreement, dated July 6, 2004, as amended March 8, 2006, November
25, 2008 and January 1, 2010, between Neoprobe Corporation and Century Medical,
Inc. (“Century Medical”)


Memorandum of Compliance, dated February 7, 2005, between Neoprobe Corporation
and Century Medical


Open Purchase Orders


[*]


 
 

--------------------------------------------------------------------------------

 


Schedule 2.6(a)
 
Aggregate Consideration Adjustment: Accounting Principles


Schedule 2.6(a) - Calculation of Net Working Capital as of the Closing Date
 
Net Working Capital shall be calculated in accordance with the definition
included in Article I and Section 2.6(a) of this Agreement, and as further
detailed and clarified below.
 
Current Assets and Current Liabilities to be Included in Net Working Capital
 
Accounts Receivable
 
Accounts Receivable will be included in Closing Working Capital, calculated
based upon the following accounting principles, policies and procedures:
 
 
·
Accounts Receivable - Includes all trade receivables for products sold or
services rendered in accordance with historical revenue recognition policies and
shall be calculated consistent with the policy applied to the Balance Sheet.

 
 
·
Bad Debt Reserve - The reserve will be estimated based on a review and
assessment of specific accounts receivable, consistent with the policy applied
to the Balance Sheet.

 
For the avoidance of doubt, accounts receivable will include amounts due from
Nortech, which arise due to the sale of material used in the process of
manufacturing Neoprobe products.
 
Inventory
 
Inventory will be included in Closing Working Capital, calculated based upon the
following accounting principles, policies and procedures:
 
 
·
Inventory - All components of inventory are valued at the lower of cost
(first-in, first-out) or market.  Inventory is adjusted to market value when the
net realizable value is lower than the carrying cost of inventory.  Market value
is determined based on recent sales activity and margin achieved.  Inventory
shall be calculated consistent with the policy applied to the Balance Sheet.

 
 
·
Inventory Reserve - The reserve will be calculated based on an estimate of
excess and obsolete gamma detection device inventory and materials, consistent
with the policy applied to the Balance Sheet.

 
Trade Accounts Payable
 
Trade Accounts Payable will be included in Closing Working Capital, calculated
based upon the following accounting principles, policies and procedures:
Includes all trade payables for products purchased, and shall be calculated
consistent with the policy applied to the Balance Sheet.


 
 

--------------------------------------------------------------------------------

 


Nortech Accrued Liabilities
 
Nortech Accrued Liabilities will be included in Closing Working Capital,
calculated based upon the following accounting principles, policies and
procedures: Includes amounts due to Nortech for goods received but not yet
invoiced, and shall be calculated consistent with the policy applied to the
Balance Sheet.
 
Accrued Warranty Reserve
 
Accrued warranty reserve will be included in Closing Working Capital, calculated
based upon the following accounting principles, policies and procedures:
Includes the accrued cost of providing product repair services associated with
the standard product warranty, and shall be calculated consistent with the
policy applied to the Balance Sheet.
 
Unearned ESPP Warranty Revenue, Current
 
Current Unearned ESPP warranty revenue will be included in Closing Working
Capital, calculated based upon the following accounting principles, policies and
procedures:  Includes the deferred revenue associated with the sale of the
extended warranty plans, and shall be calculated consistent with the policy
applied to the Balance Sheet.


 
 

--------------------------------------------------------------------------------

 


Schedule 2.8


Allocation of Aggregate Consideration


The Aggregate Consideration shall be allocated among the Purchased Assets and
covenant not to compete in accordance with the following table.  The allocation
should be based on the fair market value as set forth in the Closing Balance
Sheet, to the extent applicable, or as reasonably determined by Buyer in
consultation with Seller.


Asset Class
 
Class Description
I
 
[cash and cash equivalents]
II
 
[actively traded personal property]
III
 
[mark to market assets]
IV
 
[stock in trade/inventory]
V
 
[All other assets]
VI
 
[Section 197 intangibles, covenant not to compete]
VII
 
[goodwill and going concern]



 
 

--------------------------------------------------------------------------------

 
 
*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.
 
Schedule 2.9


Royalty Payments


For purposes of this Schedule 2.9, “Net Revenue” means gross revenue derived
from the sale, distribution, licensing or other disposition of the Products, and
related warranties, offset by adjustments to reduce revenue for discounts,
allowances, rebates and other gross to net reductions, and bad debt expense, as
such net revenues are determined by Buyer in accordance with GAAP, applied in a
manner consistent with Buyer’s accounting policies and procedures. Without
limiting the generality of the foregoing, for purposes of calculating Net
Revenues for any Performance Period, only payments received for inclusion in
Buyer’s annual year-end audit shall be included within Net Revenues.


The Annual Royalty Amount payable by Buyer for any Performance Period shall be
determined in accordance with the following:
 
Net Revenue for Performance Period (Brackets)
 
% of Net Revenue Payable
as Annual Royalty Amount
Equal to or greater than $21,000,000 but less than $25,000,000
 
[*]
Equal to or greater than $25,000,000 but less than $30,000,000
 
[*]
Equal to or greater than $30,000,000
 
[*]

 
Percentages of Net Revenues payable are not cumulative, and no Annual Royalty
Amount shall be payable to Seller once the aggregate Royalty Amount has been
paid.  Net Revenues are calculated based on a single Performance Period and will
not be aggregated with Net Revenues of any other Performance Period.


 
 

--------------------------------------------------------------------------------

 
 
*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.
 
Example 1:
 
[*]


 
 

--------------------------------------------------------------------------------

 
 
*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.
 
Schedule 6.10


Required Consents


[*]


Repair and Maintenance Services Agreement, dated February 5, 2004, between
Neoprobe Corporation and TriVirix International, Inc.


Product Supply Agreement, dated February 5, 2004, between Neoprobe Corporation
and TriVirix International


Amendment to Product Supply Agreement and Consent to Assignment, dated May 11,
2010, between Neoprobe Corporation and Nortech Systems Incorporated


Materials Control Agreement, dated April 19, 2010, between Neoprobe Corporation
and TriVirix International, Inc.


[*]


[*]


 
 

--------------------------------------------------------------------------------

 
 
*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.
 
Schedule 8.4(a)
 
Seller Wire Instructions


[*]


 
 

--------------------------------------------------------------------------------

 